Exhibit 10.1

EXECUTION COPY

Published CUSIP Number 03759KAE2

 

 

 

 

$175,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 2, 2016,

by and among

APOGEE ENTERPRISES, INC.,

as Borrower,

the Lenders referred to herein,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender,

and

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent and Issuing Lender

 

 

 

 

WELLS FARGO SECURITIES, LLC,

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page   

ARTICLE I DEFINITIONS

     1   

SECTION 1.1

  Definitions      1   

SECTION 1.2

  Other Definitions and Provisions      26   

SECTION 1.3

  Accounting Terms      26   

SECTION 1.4

  UCC Terms      27   

SECTION 1.5

  Rounding      27   

SECTION 1.6

  References to Agreement and Laws      27   

SECTION 1.7

  Times of Day      27   

SECTION 1.8

  Letter of Credit Amounts      27   

ARTICLE II REVOLVING CREDIT FACILITY

     28   

SECTION 2.1

  Revolving Credit Loans      28   

SECTION 2.2

  Swingline Loans      28   

SECTION 2.3

  Procedure for Advances of Revolving Credit Loans and Swingline Loans      30
  

SECTION 2.4

  Repayment and Prepayment of Revolving Credit Loans and Swingline Loans      31
  

SECTION 2.5

  Permanent Reduction of the Revolving Credit Commitment      32   

SECTION 2.6

  Termination of Revolving Credit Facility      33   

SECTION 2.7

  Extension of Revolving Credit Facility Maturity Date      33   

ARTICLE III LETTER OF CREDIT FACILITY

     34   

SECTION 3.1

  L/C Commitment      34   

SECTION 3.2

  Procedure for Issuance of Letters of Credit      36   

SECTION 3.3

  Commissions and Other Charges      36   

SECTION 3.4

  L/C Participations      37   

SECTION 3.5

  Reimbursement Obligations      38   

SECTION 3.6

  Obligations Absolute      38   

SECTION 3.7

  Effect of Letter of Credit Application      39   

ARTICLE IV GENERAL LOAN PROVISIONS

     39   

SECTION 4.1

  Interest      39   

SECTION 4.2

  Notice and Manner of Conversion or Continuation of Loans      41   

SECTION 4.3

  Fees      42   

SECTION 4.4

  Sharing of Payments      43   

SECTION 4.5

  Evidence of Indebtedness      43   

SECTION 4.6

  Adjustments      44   

SECTION 4.7

  Obligations of Lenders      45   

SECTION 4.8

  Changed Circumstances      46   

SECTION 4.9

  Indemnity      47   

SECTION 4.10

  Increased Costs      47   

 

i



--------------------------------------------------------------------------------

SECTION 4.11

  Taxes      49   

SECTION 4.12

  Mitigation Obligations; Replacement of Lenders      53   

SECTION 4.13

  Incremental Loans      54   

SECTION 4.14

  Defaulting Lenders      56   

ARTICLE V CONDITIONS OF EFFECTIVENESS AND BORROWING

     59   

SECTION 5.1

  Conditions to Effectiveness and Initial Extensions of Credit      59   

SECTION 5.2

  Conditions to All Extensions of Credit      61   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     61   

SECTION 6.1

  Corporate Organization and Power      62   

SECTION 6.2

  Subsidiaries      62   

SECTION 6.3

  Corporate Authority      62   

SECTION 6.4

  Authorizations      62   

SECTION 6.5

  Binding Obligation      63   

SECTION 6.6

  Litigation; Labor Controversies      63   

SECTION 6.7

  No Conflicts      63   

SECTION 6.8

  Financial Condition      63   

SECTION 6.9

  Taxes      64   

SECTION 6.10

  Margin Stock; Use of Proceeds      64   

SECTION 6.11

  Compliance with ERISA      64   

SECTION 6.12

  Not an Investment Company      65   

SECTION 6.13

  Properties      65   

SECTION 6.14

  Compliance with Laws      65   

SECTION 6.15

  Environmental Protection      65   

SECTION 6.16

  Insurance      66   

SECTION 6.17

  No Burdensome Restrictions; Compliance with Agreements      66   

SECTION 6.18

  Full Disclosure      66   

SECTION 6.19

  Solvency      66   

SECTION 6.20

  Anti-Corruption Laws and Sanctions      66   

SECTION 6.21

  Intellectual Property Matters      67   

SECTION 6.22

  Survival      67   

ARTICLE VII AFFIRMATIVE COVENANTS

     67   

SECTION 7.1

  Financial Statements; Compliance Certificates      67   

SECTION 7.2

  Corporate Existence      69   

SECTION 7.3

  Conduct of Business      69   

SECTION 7.4

  Authorizations      69   

SECTION 7.5

  Taxes      69   

SECTION 7.6

  Insurance      69   

SECTION 7.7

  Inspection      69   

SECTION 7.8

  Maintenance of Records      70   

SECTION 7.9

  Maintenance of Property      70   

SECTION 7.10

  ERISA      70   

SECTION 7.11

  Notice of Defaults and Adverse Developments      71   

 

ii



--------------------------------------------------------------------------------

SECTION 7.12

  Use of Proceeds      72   

SECTION 7.13

  Environmental Matters      72   

SECTION 7.14

  Additional Subsidiaries      72   

SECTION 7.15

  Compliance with Anti-Corruption Laws and Sanctions      73   

SECTION 7.16

  Further Assurances      73   

ARTICLE VIII NEGATIVE COVENANTS

     74   

SECTION 8.1

  Mergers, Consolidations and Sales of Assets      74   

SECTION 8.2

  Liens      74   

SECTION 8.3

  Indebtedness      76   

SECTION 8.4

  Investments, Acquisitions, Loans, Advances and Guaranties      78   

SECTION 8.5

  Dividends and Purchase of Stock      79   

SECTION 8.6

  Use of Proceeds      80   

SECTION 8.7

  Business Changes      80   

SECTION 8.8

  Transactions with Affiliates      80   

SECTION 8.9

  Certain Accounting Changes; Organizational Documents      81   

SECTION 8.10

  No Further Negative Pledges; Restrictive Agreements      81   

SECTION 8.11

  Financial Covenants      82   

ARTICLE IX DEFAULT AND REMEDIES

     82   

SECTION 9.1

  Events of Default      82   

SECTION 9.2

  Remedies      84   

SECTION 9.3

  Rights and Remedies Cumulative; Non-Waiver; etc.      85   

SECTION 9.4

  Crediting of Payments and Proceeds      86   

SECTION 9.5

  Administrative Agent May File Proofs of Claim      87   

ARTICLE X THE ADMINISTRATIVE AGENT

     88   

SECTION 10.1

  Appointment and Authority      88   

SECTION 10.2

  Rights as a Lender      88   

SECTION 10.3

  Exculpatory Provisions      89   

SECTION 10.4

  Reliance by the Administrative Agent      89   

SECTION 10.5

  Delegation of Duties      90   

SECTION 10.6

  Resignation of Administrative Agent      90   

SECTION 10.7

  Non-Reliance on Administrative Agent and Other Lenders      91   

SECTION 10.8

  No Other Duties, etc.      92   

SECTION 10.9

  Collateral and Guaranty Matters      92   

SECTION 10.10

  Secured Hedge Agreements and Secured Cash Management Agreements      93   

ARTICLE XI MISCELLANEOUS

     93   

SECTION 11.1

  Notices      93   

SECTION 11.2

  Amendments, Waivers and Consents      95   

SECTION 11.3

  Expenses; Indemnity      98   

SECTION 11.4

  Right of Set Off      100   

SECTION 11.5

  Governing Law; Jurisdiction, Etc.      100   

 

iii



--------------------------------------------------------------------------------

SECTION 11.6

  Waiver of Jury Trial      101   

SECTION 11.7

  Reversal of Payments      101   

SECTION 11.8

  Punitive Damages      102   

SECTION 11.9

  Successors and Assigns; Participations      102   

SECTION 11.10

  Confidentiality      106   

SECTION 11.11

  Performance of Duties      107   

SECTION 11.12

  All Powers Coupled with Interest      107   

SECTION 11.13

  Survival      107   

SECTION 11.14

  Titles and Captions      108   

SECTION 11.15

  Severability of Provisions      108   

SECTION 11.16

  Counterparts; Integration; Effectiveness; Electronic Execution      108   

SECTION 11.17

  Term of Agreement      109   

SECTION 11.18

  USA PATRIOT Act      109   

SECTION 11.19

  Inconsistencies with Other Documents; Independent Effect      109   

SECTION 11.20

  No Advisory or Fiduciary Responsibility      109   

SECTION 11.21

  Amendment and Restatement; No Novation      110   

SECTION 11.22

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      111
  

 

iv



--------------------------------------------------------------------------------

EXHIBITS

     

Exhibit A-1

   -    Form of Revolving Credit Note

Exhibit A-2

   -    Form of Swingline Note

Exhibit A-3

   -    Form of Term Loan Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Notice of Account Designation

Exhibit D

   -    Form of Notice of Prepayment

Exhibit E

   -    Form of Notice of Conversion/Continuation

Exhibit F

   -    Form of Compliance Certificate

Exhibit G

   -    Form of Assignment and Assumption

Exhibit H

   -    Form of U.S. Tax Compliance Certificates

SCHEDULES

     

Schedule 1.1

   -    Investment Policy

Schedule 1.2

   -    Revolving Credit Commitments

Schedule 3.1

   -    Existing Letters of Credit

Schedule 6.2

   -    Subsidiaries

Schedule 6.6

   -    Litigation; Labor Controversies

Schedule 6.15

   -    Environmental

Schedule 8.2

   -    Liens

Schedule 8.3

   -    Indebtedness

Schedule 8.8

   -    Affiliate Transactions

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 2, 2016, by
and among APOGEE ENTERPRISES, INC., a Minnesota corporation (the “Borrower”),
the lenders party hereto from time to time (the “Lenders”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.

STATEMENT OF PURPOSE

WHEREAS, the Borrower, the lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent, are currently party to the Amended and
Restated Credit Agreement, dated as of October 19, 2012 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”).

WHEREAS, the Borrower, the Lenders, and the Administrative Agent have agreed to
enter into this Agreement in order to (a) amend and restate the Existing Credit
Agreement in its entirety and (b) set forth the terms and conditions under which
the Lenders will continue to make loans and other financial accommodations
available to or for the benefit of the Borrower.

WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Restatement Closing Date (as referred to and defined herein),
all references to the “Credit Agreement” contained in any such existing “Loan
Documents” shall be deemed to refer to this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree that the Existing Credit Agreement shall be, and hereby is, amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Administrative Agent” shall mean Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

“Administrative Agent’s Office” shall mean, the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 11.1(c).

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to



--------------------------------------------------------------------------------

control another Person if such Person possesses, directly or indirectly, the
power (i) to vote 15% or more of the securities having ordinary voting power for
the election of directors (or equivalent governing body) of such Person or
(ii) to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that none of the Administrative Agent, any Lender
or any of their respective Affiliates shall be considered an Affiliate of the
Borrower or any Subsidiary thereof by reason of its acting in its capacities as
such.

“Agreement” shall mean this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Anti-Money Laundering Laws” shall mean any and all laws, statutes, regulations
or obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” shall mean the per annum rate determined as set forth below
based on the Leverage Ratio as set forth below:

 

Pricing

Level

   Leverage Ratio    LIBOR +      Base Rate +     

 Commitment  

Fee 

         

I

 

  

Less than 1.00 to 1.00

 

  

1.125%  

 

  

0.125%  

 

  

0.175%

 

         

II

 

  

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

  

1.25%  

 

  

0.25%  

 

  

0.20%

 

         

III

 

  

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

  

1.375%  

 

  

0.375%  

 

  

0.25%

 

         

IV

 

  

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

  

1.50%  

 

  

0.50%  

 

  

0.30%

 

         

V

 

  

Greater than or equal to 2.50 to 1.00

 

  

1.75%  

 

  

0.75%  

 

  

0.35%

 

 

2



--------------------------------------------------------------------------------

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) three (3) Business Days after the day by which the
Borrower is required to provide an Compliance Certificate pursuant to Section
7.1 for the most recently ended fiscal quarter of the Borrower; provided that
(a) the Applicable Margin shall be based on Pricing Level I until the first
Calculation Date occurring after the Restatement Closing Date and thereafter the
Pricing Level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, and (b) if the Borrower fails to provide the
Compliance Certificate as required by Section 7.1 for the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, the
Applicable Margin from such Calculation Date shall be based on Pricing Level V
until such time as an appropriate Compliance Certificate is provided, at which
time the Pricing Level shall be determined by reference to the Leverage Ratio as
of the last day of the most recently ended fiscal quarter of the Borrower
preceding such Calculation Date. The Applicable Margin shall be effective from
one Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Extensions of Credit then existing
or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 7.1 is shown to be
inaccurate (regardless of whether (i) this Agreement is in effect, (ii) the
Commitments are in effect, or (iii) any extension of credit is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(x) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (y) the Applicable
Margin for such Applicable Period shall be determined as if the Leverage Ratio
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (z) the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent the accrued additional interest and fees owing
as a result of such increased Applicable Margin for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with Section 4.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 4.1(c) and 9.2 nor
any of their other rights under this Agreement. The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” shall mean Wells Fargo Securities, LLC and U.S. Bank, in their
capacity as joint lead arrangers and joint bookrunners.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by

 

3



--------------------------------------------------------------------------------

Section 11.9), and accepted by the Administrative Agent, in substantially the
form attached as Exhibit G or any other form approved by the Administrative
Agent.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean 11 U.S.C. §§ 101 et seq.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Rate, (ii) the
Federal Funds Rate plus 0.50% and (iii) LIBOR for an interest period of one
month plus 1.00%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or LIBOR (provided that clause (iii) shall not be applicable during any
period in which LIBOR is unavailable or unascertainable). Notwithstanding the
foregoing, in no event shall the Base Rate be less than 0%.

“Base Rate Loan” shall mean any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 4.1(a).

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York or Charlotte, North Carolina a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close and (ii) with respect to (A) all notices and determinations in
connection with, and (B) payments of principal and interest on or with respect
to, any LIBOR Rate Loan or, with respect to clause (B), any Base Rate Loan as to
which the interest rate is determined by a reference to LIBOR, any day which is
a Business Day described in clause (i) and that is also a London Banking Day.

“Canadian Subsidiary” shall mean a Subsidiary that is formed, organized,
continued, amalgamated, existing (or the equivalent of any of the foregoing)
under the laws of a territory or province of Canada.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities, and including that
portion of Capital Lease Obligations that is capitalized on the Consolidated
balance sheet of the Borrower and its Subsidiaries) by the Borrower and its
Subsidiaries during such period that are included in the property, plant or
equipment reflected in the Consolidated balance sheet of the Borrower and its
Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligation” shall mean, with respect to any Person, the
obligation of such Person to pay rent or other amounts under any lease with
respect to any property (whether real, personal or mixed) acquired or leased by
such Person that is required to be accounted for as a liability on a
Consolidated balance sheet of such Person.

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Cash Collateralize” shall mean, to deposit in a Controlled Account or to pledge
and deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent, such Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents and Short Term Investments” shall mean any Investments (other
than securities with a maturity date in excess of 365 days from the date of
issuance) made in accordance with the Borrower’s Investment Policy dated as of
March 4, 2015, as set forth in Schedule 1.1, as the same may be amended,
modified, supplemented or replaced from time to time upon 30 days notice to the
Administrative Agent, provided that any material change thereto shall be subject
to the consent of the Administrative Agent, such consent not to be unreasonably
withheld or delayed.

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

“Cash Management Bank” shall mean any Person that, (a) at the time it enters
into a Cash Management Agreement with a Credit Party, is a Lender, an Affiliate
of a Lender, the Administrative Agent or an Affiliate of the Administrative
Agent, or (b) at the time it (or its Affiliate) becomes a Lender or the
Administrative Agent (including on the Restatement Closing Date), is a party to
a Cash Management Agreement with a Credit Party, in each case in its capacity as
a party to such Cash Management Agreement.

“Change in Law” shall mean the occurrence, after the Restatement Closing Date,
of any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any

 

5



--------------------------------------------------------------------------------

change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation, or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (a)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.

“Class” shall mean, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.

“Collateral” shall mean the collateral security for the Secured Obligations
pledged or granted pursuant to the Security Documents.

“Collateral Agreement” shall mean the second amended and restated collateral
agreement dated as of September 30, 2014 executed by the Credit Parties in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time.

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

“Commitment Percentage” shall mean, as to any Lender, such Lender’s Revolving
Credit Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” shall mean, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.    

“Compliance Certificate” shall mean a certificate of the chief financial officer
or the treasurer of the Borrower substantially in the form attached as Exhibit
F.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

6



--------------------------------------------------------------------------------

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Controlled Account” shall mean each deposit account and securities account that
is subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and each of the applicable Issuing Lenders that is
entitled to Cash Collateral hereunder at the time such control agreement is
executed.

“Credit Parties” shall mean, collectively, the Borrower and the Subsidiary
Guarantors.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declining Lender” has the meaning assigned thereto in Section 2.7(b).

“Default” shall mean any of the events specified in Article IX which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” shall mean, subject to Section 4.14(b), any Lender that (a)
has failed to (i) fund all or any portion of the Revolving Credit Loans, any
Term Loan, participations in L/C Obligations or participations in Swingline
Loans required to be funded by it hereunder within two Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default or Event of Default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Lenders, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, any Issuing
Lender or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state

 

7



--------------------------------------------------------------------------------

or federal regulatory authority acting in such a capacity, or (e) has become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 4.14(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Lender, the Swingline Lender
and each Lender.

“Disputes” shall mean any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.

“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized in the United States or any State or territory
thereof.

“EBITDA” shall mean, for any period, the Consolidated net income of the Borrower
for such period, before subtracting Consolidated income taxes, Interest Expense,
depreciation, and amortization (including, without limitation, amortization
associated with goodwill, deferred debt expenses, restricted stock and option
costs and non-competition agreements) of the Borrower for such period, and also
including, without duplication, the Borrower’s (or any Subsidiary’s) share of
the net income, before subtracting income taxes, interest expense, depreciation,
and amortization, from any unconsolidated joint venture investments, but only to
the extent that such amount has been paid in cash to the Borrower or such
Subsidiary; provided, that (i) income, expenses and charges relating to
discontinued operations (whether resulting in a net positive or a net negative)
shall be excluded from EBITDA, (ii) EBITDA shall be adjusted pro forma for any
acquisitions or divestitures by the Borrower or its Subsidiaries by adding or
subtracting, as the case may be, for the entire period for which EBITDA is being
calculated, the EBITDA calculated in accordance with this definition which is
attributable to any acquired or divested business, provided, that any pro forma
adjustments to the EBITDA of acquired entities shall be reasonably acceptable to
the Administrative Agent, and (iii) EBITDA will exclude extraordinary non-cash
charges, to the extent such charges are less than $15,000,000 in any 12-month
period and are less than $30,000,000 in the aggregate between the Original
Closing Date and the Maturity Date, but any amounts over such limitations in the
relevant periods shall be included in EBITDA.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established

 

8



--------------------------------------------------------------------------------

in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Environmental Claim” shall mean any claim, demand, notice of violation, suit,
administrative or judicial proceeding, regulatory action, investigation,
information request, decree or order involving any Hazardous Substance,
Environmental Law, noise or odor pollution or any injury or threat of injury to
human health, property or the environment.

“Environmental Law” shall mean any federal, state, local or foreign law,
regulation, order, decree or legal requirement of a Governmental Authority
relating to (i) the handling, use, presence, disposal or release of any
Hazardous Substance or (ii) the protection, preservation or restoration of the
environment, natural resources or human health.

“Environmental Permit” shall mean any license, permit, certificate or
authorization required by Environmental Laws for the Borrower or any of its
Subsidiaries to own or operate its business as conducted as of the Restatement
Closing Date.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.

“ERISA Group” shall mean the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code or are considered to be one employer
under Section 4001 of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurodollar Reserve Percentage” shall mean, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any

 

9



--------------------------------------------------------------------------------

basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City.

“Event of Default” shall mean any of the events specified in Article IX.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the liability of
such Credit Party for or the guarantee of such Credit Party of, or the grant by
such Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 4.12(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.11(g) and (d)
any United States federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall have the meaning set forth in the recitals.

“Existing Letters of Credit” shall mean those letters of credit existing on the
Closing Date and identified on Schedule 3.1.

“Extending Lender” has the meaning assigned thereto in Section 2.7(a).

 

10



--------------------------------------------------------------------------------

“Extension Request” has the meaning assigned thereto in Section 2.7(a).

“Extensions of Credit” shall mean, as to any Lender at any time, (i) an amount
equal to the sum of (A) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (B) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (C) such Lender’s
Revolving Credit Commitment Percentage of the Swingline Loans then outstanding
and (D) the aggregate principal amount of the Term Loans made by such Lender
then outstanding, or (ii) the making of any Loan or participation in any Letter
of Credit by such Lender, as the context requires.

“Fair Market Value” shall mean, with respect to any assets or Property (other
than cash), the price that could be negotiated in an arm’s-length free market
transaction for cash, between a willing seller and a willing buyer, neither of
whom is under pressure or compulsion to complete the transaction. Unless
otherwise specified, (i) in the case of assets or Property with a net book value
on the books of the Borrower or any Subsidiary at the date of determination of
less than $15,000,000, Fair Market Value shall be determined by the chief
financial officer or treasurer of the Borrower acting in good faith and such
determination shall be evidenced by a certificate of the officer making such
determination, (ii) in the case of assets or Property with a net book value on
the books of the Borrower or any Subsidiary at the date of determination of
greater than or equal to $15,000,000, but less than $30,000,000, Fair Market
Value shall be determined by the Board of Directors of the Borrower acting in
good faith and shall be evidenced by a certified resolution of the Board of
Directors of the Borrower, and (iii) in the case of assets or Property with a
net book value on the books of the Borrower or its Subsidiaries at the date of
determination of greater than or equal to $30,000,000, Fair Market Value shall
be determined by an investment banking firm, accounting firm or appraisal firm
of national recognition that is not an Affiliate of the Borrower or any of its
Subsidiaries, which firm shall evidence its determination by a written opinion
setting forth the Fair Market Value.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” shall mean, collectively, the fee letter agreement dated as of the
date hereof among the Borrower, Wells Fargo Securities, LLC and the
Administrative Agent, and the fee letter agreement dated as of the date hereof
between the Borrower and U.S. Bank.

 

11



--------------------------------------------------------------------------------

“Financial Covenants” shall mean, collectively, the covenants of the Borrower
contained in Section 8.11.

“Fiscal Quarter” shall mean for any Fiscal Year of the Borrower and its
Subsidiaries, the fiscal quarters ending on the Saturday closest to the last day
of each of May, August and November and the last day of such Fiscal Year.

“Fiscal Year” shall mean the Fiscal Year of the Borrower ending on the Saturday
closest to the last day of February of each calendar year. For purposes of this
Agreement, any particular Fiscal Year shall be designated by reference to the
calendar year in which such Fiscal Year ends (e.g., Fiscal Year 2016 shall be
the Fiscal Year of the Borrower ended February 27, 2016).

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (i)
with respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateral or other credit support
acceptable to such Issuing Lender shall have been provided in accordance with
the terms hereof and (ii) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, repaid by the Borrower or for which Cash
Collateral or other credit support acceptable to the Swingline Lender shall have
been provided in accordance with the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, for any Person, all Indebtedness of such Person other
than (a) any surety bond or any other obligations of like nature, including,
without limitation, letters of credit serving the same function as a surety
bond, provided, that such surety bond or other obligation has been provided to
such Person in the ordinary course of such Person’s business, and provided
further, that if there has been a demand or drawing made under any such surety
bond or other obligation, then such surety bond or other obligation shall be
included as Funded Debt of such Person in an amount equal to the unreimbursed
amount of such demand or the unreimbursed amount of such drawing, (b) any trade
payable incurred in the ordinary course of such Person’s business so long as no
note or similar instrument has been executed by such Person in connection with
such trade payable and (c) Indebtedness in respect of any letter of credit that
supports industrial revenue bond obligations owing by the Borrower or any of its
Domestic Subsidiaries to the extent such industrial revenue bond obligations are
included in the calculation of Indebtedness.

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial

 

12



--------------------------------------------------------------------------------

Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guaranty” shall mean, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (ii) to
purchase property, securities or services for the purpose of assuring the holder
of such Indebtedness of the payment of such Indebtedness or (iii) to maintain
working capital, equity capital or the financial condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness.
The terms “Guaranteed”, “Guaranteeing” and “Guarantor” shall have corresponding
meanings.

“Hazardous Substance” shall mean any substance, in any concentration or mixture,
that is (i) listed, classified or regulated pursuant to any Environmental Law,
(ii) any petroleum product, by-product or derivative, asbestos containing
material, polychlorinated biphenyls, radioactive material or radon or (iii) any
waste regulated by any Environmental Law.

“Increased Amount Date” has the meaning assigned thereto in Section 4.13.

“Incremental Lender” has the meaning assigned thereto in Section 4.13.

“Incremental Loan Commitments” has the meaning assigned thereto in Section 4.13.

“Incremental Loans” has the meaning assigned thereto in Section 4.13.

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 4.13.

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 4.13.

“Indebtedness” shall mean, with respect to any Person, as determined on a
Consolidated basis, (i) all obligations of such Person for borrowed money or for
the deferred purchase price of property or services (including all obligations,
contingent or otherwise, of such Person in connection with letters of credit,
bankers’ acceptances, Interest Rate Protection Agreements (with the valuation
thereof determined in accordance with GAAP) or other similar instruments,
including currency swaps) other than indebtedness to trade creditors and service
providers

 

13



--------------------------------------------------------------------------------

incurred in the ordinary course of business and payable on usual and customary
terms, (ii) all obligations of such Person evidenced by bonds, notes, debentures
or other similar instruments, (iii) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the remedies available to the seller or
lender under such agreement are limited to repossession or sale of such
property), (iv) all Capital Lease Obligations of such Person, (v) all
obligations of the types described in clauses (i), (ii), (iii) or (iv) above
secured by (or for which the obligee has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property (including
accounts, contract rights and other intangibles) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, (vi) all preferred stock issued by such Person which is redeemable
prior to full satisfaction of the Borrower’s obligations under the Loan
Documents (including repayment in full of the Loans and all interest accrued
thereon), other than at the option of such Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (vii) all Indebtedness of others Guaranteed by such Person and (viii)
all Indebtedness of any partnership of which such Person is a general partner.

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes and (b) to
the extent not otherwise described in (a), Other Taxes.

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (a) EBITDA for the period of four (4) consecutive fiscal quarters ending on
or immediately prior to such date to (b) Interest Expense for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date.

“Interest Expense” shall mean, for any period, interest expense (including,
without limitation, interest expense attributable to Capital Lease Obligations
and all net payment obligations pursuant to Secured Hedge Agreements) for the
Borrower and its Subsidiaries for such period determined on a Consolidated
basis, without duplication, in accordance with GAAP.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate floor agreement, interest
rate collar agreement, interest rate option or any other agreement regarding the
hedging of interest rate risk exposure executed in connection with hedging the
interest rate exposure of any Person and any confirming letter executed pursuant
to such agreement, all as amended, restated, supplemented or otherwise modified
from time to time.

“Investment” shall have the meaning provided in the preamble to Section 8.4.

“ISP98” shall mean the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lenders” shall mean (a) with respect to Letters of Credit issued
hereunder on or after the Restatement Closing Date, Wells Fargo and U.S. Bank,
and (b) with respect to the Existing Letters of Credit, Wells Fargo, in its
capacity as issuer thereof.

 

14



--------------------------------------------------------------------------------

“Joinder Agreement” shall mean a joinder agreement in form and substance
reasonably acceptable to the Administrative Agent.

“L/C Commitment” shall mean the lesser of (i) $70,000,000 and (ii) the Revolving
Credit Commitments of all the Lenders; provided, that with respect to (i) Wells
Fargo, in its capacity as an Issuing Lender, the L/C Commitment shall be
$35,000,000, and (ii) U.S. Bank, in its capacity as an Issuing Lender, the L/C
Commitment shall be $35,000,000 (with the foregoing limits in clauses (i) and
(ii) relating only to Letters of Credit issued by the applicable Issuing Lender)
or, in each case, such greater amount as such Issuing Lender may agree (subject
to the aggregate $70,000,000 cap specified above).

“L/C Obligations” shall mean at any time, an amount equal to the sum of (i) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (ii) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” shall mean the collective reference to all the Revolving
Credit Lenders other than the applicable Issuing Lender.

“Leasehold” shall mean, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

“Lender” shall mean each Person executing this Agreement as a Lender on the
Restatement Closing Date and any other Person that shall have become a party to
this Agreement as a Lender pursuant to an Assignment and Assumption or pursuant
to Section 4.13, other than any Person that ceases to be a party hereto as a
Lender pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” shall mean an application, in the form specified
by the applicable Issuing Lender from time to time, requesting such Issuing
Lender to issue a Letter of Credit.

“Letters of Credit” shall mean, the collective reference to letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.

“Leverage Ratio” shall mean, at any date of determination, the ratio of (i)
Funded Debt of the Borrower and its Subsidiaries on a Consolidated basis, less
any cash held to secure Indebtedness in respect of any letter of credit set
forth on Schedule 8.3 or incurred pursuant to Section 8.3(g), to the extent such
letter of credit supports industrial revenue bond obligations owing by the
Borrower or any of its Domestic Subsidiaries, to (ii) EBITDA for the period of
four fiscal quarters ending on such date.

“LIBOR” shall mean,

 

15



--------------------------------------------------------------------------------

(i)        for any interest rate calculation with respect to a LIBOR Rate Loan
the rate of interest per annum determined on the basis of the rate as set by the
ICE Benchmark Administration (“ICE”) (or the successor thereto if ICE is no
longer making such rate available) for deposits in Dollars for a period equal to
the applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or
any applicable successor page) at approximately 11:00 a.m. (London time) two (2)
London Banking Days prior to the first day of the applicable Interest
Period. If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and

(ii)        for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the rate as set by ICE
(or the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for an Interest Period equal to one month (commencing on the
date of determination of such interest rate) which appears on the Reuters Screen
LIBOR01 Page (or any applicable successor page) at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day. If, for any reason, such rate
does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. To the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice as reasonably determined by the Administrative
Agent; provided that if such market practice is reasonably determined by the
Administrative Agent to not be administratively feasible, such approved rate
shall be applied in a manner reasonably determined by the Administrative Agent.

Notwithstanding the foregoing, in no event shall LIBOR be less than 0%.

“LIBOR Rate” shall mean a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =        LIBOR   

 

       1.00-Eurodollar Reserve Percentage    

 

16



--------------------------------------------------------------------------------

“LIBOR Rate Loan” shall mean any Loan (other than a Base Rate Loan) bearing
interest at a rate based upon the LIBOR Rate as provided in Section 4.1(a).

“Lien” shall mean, with respect to any asset of a Person, (i) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (ii) the interest of a vendor or lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset,
and (iii) in the case of securities, any purchase option, call or similar right
of any other Person with respect to such securities.

“Like-Kind Exchange” shall mean a transaction that qualifies for non-recognition
treatment as a like-kind exchange pursuant to Section 1031 of the Code and the
regulations promulgated thereunder, provided that (i) the Fair Market Value of
the assets or Properties received must be equal to or greater than the Fair
Market Value of the assets or Properties transferred and (ii) no single
Like-Kind Exchange transaction may transfer assets or Properties with a Fair
Market Value greater than $25,000,000; provided, further, that the appropriate
certification of the “Fair Market Value of assets or Properties received”
required under the second sentence of the definition of Fair Market Value shall
be made using the book value to be recorded on the books of the Borrower or
applicable Subsidiary after the completion of the transaction.

“Loan Documents” shall mean, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Security Documents and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.

“Loans” shall mean the collective reference to the Revolving Credit Loans, the
Term Loans and the Swingline Loans, and “Loan” shall mean any of such Loans.

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Margin Regulations” shall mean, collectively, Regulations T, U and X of the
Federal Reserve Board.

“Material Adverse Effect” shall mean (i) any material and adverse effect on the
consolidated business, properties, condition (financial or otherwise) or
operations, present or prospective, of the Borrower and its Subsidiaries, (ii)
any material and adverse effect on the ability of the Borrower or the Borrower
and its Subsidiaries taken as a whole to timely perform any of its or their
material obligations, or of the Lenders to exercise any remedy under any Loan
Document or (iii) any adverse effect on the legality, validity, binding nature
or enforceability of any Loan Document.

“Maturity Date” shall mean the earliest to occur of (i) November 2, 2021 (as
such date may be extended pursuant to Section 2.7 hereof), (ii) the date of
termination of the entire

 

17



--------------------------------------------------------------------------------

Revolving Credit Commitment by the Borrower pursuant to Section 2.5, or
(iii) the date of termination of the Revolving Credit Commitment pursuant to
Section 9.2(a).

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which any member of the ERISA Group is making or
accruing an obligation to make contributions or has within the preceding five
plan years made or accrued contributions.

“Net Worth” shall mean, as of any date of determination, the total Consolidated
stockholders’ equity (determined without duplication) of the Borrower and its
Subsidiaries at such date.

“Non-Consenting Lender” shall mean any Lender that has not consented to any
proposed amendment, modification, waiver or termination of any Loan Document
which, pursuant to Section 11.2, requires the consent of all Lenders or all
affected Lenders and with respect to which the Required Lenders shall have
granted their consent.

“Notes” shall mean the collective reference to the Revolving Credit Notes, the
Term Loan Notes and the Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” shall mean, in each case, whether now in existence or hereafter
arising: (i) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (ii) the L/C
Obligations and (iii) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the other Secured Parties, if any, or the Administrative Agent under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

18



--------------------------------------------------------------------------------

“Original Closing Date” shall mean January 27, 2011.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Hedge Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity hedging agreements or other similar agreements or
arrangements designed to protect against fluctuations in currency values or the
prices of commodities used in the business of the Borrower and its Subsidiaries.

“Other Taxes” shall mean all present or future stamp, court, documentary,
excise, property, intangible, recording, filing or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.12).

“Participant” has the meaning assigned thereto in Section 11.9(d).

“Participant Register” has the meaning specified in Section 11.9(e).

“PATRIOT Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Pension Plan” shall mean a Plan that (i) is an employee pension benefit plan,
as defined in Section 3(3) of ERISA (other than a Multiemployer Plan) and (ii)
is subject to the provisions of Title IV of ERISA or is subject to the minimum
funding standards under Section 412 of the Code.

“Permitted Liens” shall have the meaning provided in Section 8.2.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Plan” shall mean an employee benefit plan as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) which is maintained or contributed to by the
Borrower or any member of the ERISA Group or, with respect to a Pension Plan,
has within the preceding five years been maintained or contributed to by the
Borrower or any member of the ERISA Group.

“Platform” shall mean Debt Domain, Intralinks, SyndTrak or a substantially
similar electronic transmission system.

 

19



--------------------------------------------------------------------------------

“Prime Rate” shall mean, for any day, a rate per annum equal to the rate last
quoted by The Wall Street Journal as the “Prime Rate” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent).

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, whether now owned or
hereafter acquired.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 11.9(c).

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lenders pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” shall have the meaning set forth in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”) (42
U.S.C. Section 9601 et seq.).

“Required Lenders” shall mean, at any time, Lenders having Total Credit
Exposures representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders. The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Response Date” has the meaning assigned thereto in Section 2.7(a).

“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, treasurer or any senior vice president or executive vice
president of the Borrower. Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Restatement Closing Date” shall mean the date of this Agreement or such later
Business Day upon which each condition described in Section 5.1 shall be
satisfied or waived in all respects in a manner acceptable to the Administrative
Agent, in its sole discretion.

 

20



--------------------------------------------------------------------------------

“Revaluation Date” shall mean, with respect to any Letter of Credit, each of the
following: (A) each date of an amendment of such Letter of Credit having the
effect of increasing the amount thereof, (B) the last Business Day of each
calendar quarter and (C) such additional dates as the Administrative Agent or
the applicable Issuing Lender shall determine or the Required Lenders shall
require.

“Revolving Credit Commitment” shall mean (i) as to any Revolving Credit Lender,
the obligation of such Revolving Credit Lender to make Revolving Credit Loans to
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name in
Schedule 1.2, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 4.13) and
(ii) as to all Revolving Credit Lenders, the aggregate commitment of all
Revolving Credit Lenders to make Revolving Credit Loans, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 4.13). The aggregate Revolving Credit
Commitment of all the Revolving Credit Lenders as of the Restatement Closing
Date is $175,000,000.

“Revolving Credit Commitment Percentage” shall mean, with respect to any
Revolving Credit Lender at any time, the percentage of the total Revolving
Credit Commitments of all the Revolving Credit Lenders represented by such
Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments. The Revolving Credit
Commitment Percentage of each Revolving Credit Lender on the Restatement Closing
Date is set forth opposite the name of such Lender on Schedule 1.2.

“Revolving Credit Exposure” shall mean, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” shall mean the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
in connection with any incremental revolving credit facilities established
pursuant to Section 4.13).

“Revolving Credit Lenders” shall mean, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” shall mean any revolving loan made to the Borrower
pursuant to Section 2.1 (including any Incremental Loan), and all such revolving
loans collectively as the context requires.

“Revolving Credit Note” shall mean a promissory note made by the Borrower in
favor of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form attached as Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

21



--------------------------------------------------------------------------------

“Revolving Credit Outstandings” shall mean the sum of (a) with respect to
Revolving Credit Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans and Swingline Loans, as the
case may be, occurring on such date; plus (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to any Extensions of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.

“Sanctioned Country” shall mean at any time, a country or territory which is
itself the subject or target of any Sanctions (including, without limitation,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, or other relevant
sanctions authority, (b) to the Borrower’s knowledge, without inquiry, any
Person listed in any Sanctions-related list of designated Persons maintained by
the European Union or Her Majesty’s Treasury, (c) any Person operating,
organized or resident in a Sanctioned Country or (d) any Person owned or
controlled by any such Person or Persons described in clauses (a), (b) and (c).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government
(including those administered by OFAC and the U.S. Department of State), the UN
Security Council, or other relevant sanctions authority, or (b) to the
Borrower’s knowledge, without inquiry, the European Union or Her Majesty’s
Treasury.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Credit Party and any Cash Management
Bank.

“Secured Cash Management Obligations” shall mean all existing or future payment
and other obligations owing by the Borrower or any of its Subsidiaries under any
Secured Cash Management Agreement.

“Secured Hedge Agreement” shall mean any Interest Rate Protection Agreement or
Other Hedge Agreement entered into by the Borrower or any of its Subsidiaries
and any Lender or any Affiliate thereof at the time such agreement was entered
into, as counterparty. For the avoidance of doubt, (i) all Interest Rate
Protection Agreements and Other Hedge Agreements provided by

 

22



--------------------------------------------------------------------------------

the Administrative Agent or any of its Affiliates and (ii) all Interest Rate
Protection Agreements and Other Hedge Agreements in existence on the Restatement
Closing Date between the Borrower or any of its Subsidiaries and any Lender or
Affiliates thereof, shall constitute Secured Hedge Agreements.

“Secured Hedge Obligations” shall mean all existing or future payment and other
obligations owing by the Borrower or any of its Subsidiaries under any Secured
Hedge Agreement; provided, however, that with respect to any Subsidiary
Guarantor, the Secured Hedge Obligations Guaranteed by such Subsidiary Guarantor
shall exclude all Excluded Swap Obligations.

“Secured Obligations” shall mean, collectively, (a) the Obligations, (b) all
Secured Hedge Obligations, and (c) all Secured Cash Management Obligations.

“Secured Parties” shall mean collectively, the Lenders, the Administrative
Agent, the Swingline Lender, any Issuing Lender, any counterparty to a Secured
Hedge Agreement, any counterparty to a Secured Cash Management Agreement, any
other holder from time to time of any of the Obligations and, in each case,
their respective successors and permitted assigns.

“Security Documents” shall mean the collective reference to the Collateral
Agreement, the Subsidiary Guaranty Agreement, and each other agreement or
writing pursuant to which any Credit Party purports to pledge or grant a
security interest in any Property or assets securing the Obligations or any such
Person purports to guaranty the payment and/or performance of the Obligations,
in each case, as amended, restated, supplemented or otherwise modified from time
to time.

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the Property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the Property
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Obligations” shall mean, collectively, (a) all Secured Hedge
Obligations and (b) all Obligations owing by the Borrower or any of its
Subsidiaries under any Secured Cash Management Agreement.

“Subsidiary” shall mean, with respect to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect

 

23



--------------------------------------------------------------------------------

a majority of the directors of such corporation (irrespective of whether or not
at the time stock of any class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time owned by such Person directly or indirectly through one or more
Subsidiaries of such Person and (ii) any partnership, association, limited
liability company, joint venture or other entity or organizational form (other
than a corporation) in which such Person directly or indirectly through one or
more Subsidiaries of such Person, has more than a 50% Equity Interest at the
time. Unless the context otherwise requires, each reference to a Subsidiary
herein shall be a reference to a Subsidiary of the Borrower

“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower which has
executed and delivered the Subsidiary Guaranty Agreement, unless and until such
time as the respective Subsidiary is released from all of its obligations under
the Subsidiary Guaranty Agreement in accordance with the terms and provisions
thereof.

“Subsidiary Guaranty Agreement” shall mean the Second Amended and Restated
Guaranty Agreement of even date herewith executed by the Subsidiary Guarantors
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as amended, restated, supplemented or otherwise modified from time to
time.

“Swap Obligation” shall mean, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swingline Commitment” shall mean the lesser of (i) $17,500,000 and (ii) the
Revolving Credit Commitment.

“Swingline Lender” shall mean Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” shall mean any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2, and all such swingline loans collectively
as the context requires.

“Swingline Note” shall mean a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
fines, additions to tax or penalties applicable thereto.

“Term Loan” has the meaning assigned thereto in Section 4.13.

“Term Loan Commitment” has the meaning assigned thereto in Section 4.13.

 

24



--------------------------------------------------------------------------------

“Term Loan Lender” shall mean any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

“Term Loan Note” shall mean a promissory note made by the Borrower in favor of a
Term Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Term Loan Percentage” shall mean, with respect to any Term Loan Lender at any
time, the percentage of the total outstanding principal balance of the Term
Loans represented by the outstanding principal balance of such Term Loan
Lender’s Term Loans.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transaction” shall mean, collectively, (i) the entering into of the Loan
Documents and the incurrence of all Loans and the issuance of all Letters of
Credit outstanding as of the Restatement Closing Date and (ii) the payment of
fees and expenses in connection with the foregoing.

“UCC” shall have the meaning given in the Collateral Agreement.

“Unfunded Vested Liabilities” shall mean, with respect to any Plan at any time,
the amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or such plan
under Title IV of ERISA.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2006 Revision), effective July 1, 2007, International Chamber of
Commerce Publication No. 600.

“U.S.” or “United States” shall mean the United States of America.

“U.S. Bank” shall mean U.S. Bank National Association, a national banking
association, and its successors.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.11(g).

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors.

 

25



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” shall mean, at any time and with respect to any
Person, a Subsidiary, all the shares of stock of all classes of which (other
than directors’ qualifying shares) or other ownership interests at the time are
owned directly or indirectly by such Person and/or one or more other Wholly
Owned Subsidiaries of such Person.

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Schedules and Exhibits shall be construed to refer to
Articles and Sections of, and Schedules and Exhibits to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
shall mean “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” shall mean “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms.

(a)        All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements described in
Section 6.8(a), except as otherwise specifically prescribed herein; provided,
that if at any time a change in GAAP would affect the application of any
provision set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such provision to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required

 

26



--------------------------------------------------------------------------------

Lenders); provided, further, that until so amended (i) such provision shall
continue to be applied in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between the
application of such provision made before and after giving effect to such change
in GAAP. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

(b)        The financial statements to be furnished to the Lenders pursuant
hereto shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Lenders).

SECTION 1.4        UCC Terms. Terms defined in the UCC in effect on the
Restatement Closing Date and not otherwise defined herein shall, unless the
context otherwise indicates, have the meanings provided by those
definitions. Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law,
including, without limitation, Anti-Corruption Laws, Anti-Money Laundering Laws,
the Bankruptcy Code, the Code, the Commodity Exchange Act, ERISA, the Exchange
Act, the PATRIOT Act, the Securities Act, the UCC, the Investment Company Act,
the Interstate Commerce Act, the Trading with the Enemy Act of the United States
or any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in

 

27



--------------------------------------------------------------------------------

such applicable Letter of Credit or Letter of Credit Application and as such
amount may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Revolving Credit Lender severally agrees
to make Revolving Credit Loans to the Borrower from time to time from the
Restatement Closing Date through, but not including, the Maturity Date as
requested by the Borrower, in accordance with the terms of Section 2.3;
provided, that (a) the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment, and (b) the aggregate principal amount of
outstanding Revolving Credit Loans from any Lender plus such Lender’s Revolving
Credit Commitment Percentage of outstanding L/C Obligations and outstanding
Swingline Loans shall not at any time exceed such Lender’s Revolving Credit
Commitment. Each Revolving Credit Loan by a Revolving Credit Lender shall be in
a principal amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Maturity Date.

SECTION 2.2 Swingline Loans.

(a)        Availability. Subject to the terms and conditions of this Agreement,
the Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Restatement Closing Date through, but not including, the Maturity
Date at its sole discretion; provided, that after giving effect to any amount
requested, (a) the Revolving Credit Outstandings shall not exceed the Revolving
Credit Commitment and (b) the aggregate principal amount of all outstanding
Swingline Loans shall not exceed the lesser of (i) the Revolving Credit
Commitment less the sum of all outstanding Revolving Credit Loans and the L/C
Obligations and (ii) the Swingline Commitment. Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder until the Maturity Date.

(b)        Refunding.

(i)        Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the Swingline Lender. Such refundings shall be made by the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative
Agent. Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment

 

28



--------------------------------------------------------------------------------

Percentage of a Swingline Loan shall be affected by any other Revolving Credit
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Revolving Credit Lender’s Revolving Credit
Commitment Percentage be increased as a result of any such failure of any other
Revolving Credit Lender to fund its Revolving Credit Commitment Percentage of a
Swingline Loan.

(ii)        The Borrower shall pay to the Swingline Lender on demand the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 10.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii)        Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 9.1(e)
shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

 

29



--------------------------------------------------------------------------------

(c)        Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Section 2.2, the Swingline Lender shall not be obligated to
make any Swingline Loan at a time when any other Lender is a Defaulting Lender,
unless the Swingline Lender has entered into arrangements, including the
delivery of Cash Collateral, with the Borrower or such Defaulting Lender and
satisfactory to the Swingline Lender to eliminate the Swingline Lender’s
Fronting Exposure (after giving effect to Section 4.14(c)) with respect to any
such Defaulting Lender.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a)        Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 p.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan, and (ii) at least three (3)
Business Days before each LIBOR Rate Loan, specifying:

(A)        the date of such borrowing, which shall be a Business Day;

(B)        whether such Revolving Credit Loan shall be a LIBOR Rate Loan or a
Base Rate Loan;

(C)        whether such Loan is to be a Revolving Credit Loan or Swingline Loan;

(D)        if such Loan is a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto; and

(E)        the amount of such borrowing, which shall be, (x) with respect to
Base Rate Loans (other than Swingline Loans) in an aggregate principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof or (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.

A Notice of Borrowing received after 12:00 p.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Lenders of
each Notice of Borrowing.

(b)        Disbursement of Revolving Credit and Swingline Loans. Not later than
2:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the applicable office of the Administrative Agent in funds immediately available
to the Administrative Agent, such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the Revolving Credit Loans to be made on such borrowing
date and (ii) the Swingline Lender will make available to the Administrative
Agent, for the account of the Borrower, at the office of the Administrative
Agent in funds immediately available to the Administrative Agent, the Swingline
Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section in immediately available funds by crediting
or wiring such proceeds to the applicable deposit account of the Borrower
identified in the most recent notice substantially in the form attached as

 

30



--------------------------------------------------------------------------------

Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. The Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Lender has not made
available to the Administrative Agent its Revolving Credit Commitment Percentage
of such Loan. Revolving Credit Loans to be made for the purpose of refunding
Swingline Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.

(a)        Repayment on Termination Date. The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Maturity Date and (ii) all Swingline Loans in accordance with Section 2.2(b)
(but, in any event, no later than the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.

(b)        Mandatory Prepayments.

(i)        Aggregate Revolving Credit Commitment. If, as of the most recent
Revaluation Date or at any time (as determined by the Administrative Agent under
Section 2.4(b)(iv)), the Revolving Credit Outstandings, the outstanding
principal amount of all Revolving Credit Loans plus the sum of all outstanding
Swingline Loans and L/C Obligations exceeds the Revolving Credit Commitment,
then, in such case, the Borrower shall (1) first, if (and to the extent)
necessary to eliminate such amount in excess of the Revolving Credit Commitment,
immediately repay outstanding Swingline Loans (and/or reduce any pending request
for a borrowing of such Swingline Loans submitted in respect of such Swingline
Loans on such day) by the amount in excess of the Revolving Credit Commitment,
(2) second, if (and to the extent) necessary to eliminate such amount in excess
of the Revolving Credit Commitment, immediately repay outstanding Revolving
Credit Loans which are Base Rate Loans (and/or reduce any pending requests for a
borrowing or continuation or conversion of such Loans submitted in respect of
such Loans on such day) by such amount in excess of the Revolving Credit
Commitment, (3) third, if (and to the extent) necessary to eliminate such amount
in excess of the Revolving Credit Commitment, immediately repay outstanding
Revolving Credit Loans which are LIBOR Rate Loans (and/or reduce any pending
requests for a borrowing or continuation or conversion of such Loans submitted
in respect of such Loans on such day) by such amount in excess of the Revolving
Credit Commitment, and (4) fourth, with respect to any Letters of Credit then
outstanding, if (and to the extent) necessary to collateralize such amount in
excess of the Revolving Credit Commitment, immediately provide Cash Collateral
in an amount equal to the amount of such excess (such Cash Collateral to be
applied in accordance with Section 9.2(b)).

(ii)        Swingline Commitment. If, at any time (as determined by the
Administrative Agent under Section 2.4(b)(iv)), the outstanding principal amount
of all Swingline Loans exceeds the Swingline Commitment for any reason, then,
the Borrower shall, if (and to the extent) necessary to eliminate such excess,
immediately repay

 

31



--------------------------------------------------------------------------------

outstanding Swingline Loans (and/or reduce any pending request for a borrowing
of such Loans submitted in respect of such Loans on such day) by the amount of
such excess.

(iii)        Excess L/C Obligations. If, at any time (as determined by the
Administrative Agent under Section 2.4(b)(iv)), the outstanding principal amount
of all L/C Obligations exceeds the L/C Commitment, then, in each such case, the
Borrower shall, with respect to any Letters of Credit then outstanding, provide
Cash Collateral in an amount equal to the amount of such excess (such Cash
Collateral to be applied in accordance with Section 9.2(b)).

(iv)        Compliance and Payments. The Borrower’s compliance with this
Section 2.4(b) shall be tested from time to time by the Administrative Agent at
its sole discretion, but in any event shall be tested on the date on which (A)
the Borrower requests that the applicable Lenders make a Revolving Credit Loan,
(B) the Borrower requests that the Swingline Lender make a Swingline Loan or (C)
the Borrower requests that any Issuing Lender issue a Letter of Credit. Each
such repayment pursuant to this Section 2.4(b) shall be accompanied by any
amount required to be paid pursuant to Section 4.9.

(c)        Optional Prepayments. The Borrower may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form attached as Exhibit D (a “Notice of Prepayment”) given not later
than 12:00 p.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan, (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying (A) the date and amount of prepayment, (B) whether the
prepayment is of Revolving Credit Loans, Swingline Loans or a combination
thereof, and, if a combination thereof, the amount allocable to each, and (C)
whether the repayment is of LIBOR Rate Loans, Base Rate Loans, or a combination
thereof, and, if of a combination thereof, the amount allocable to each. Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Lender. If any such notice is given, the amount specified in such notice shall
be due and payable on the date set forth in such notice. Partial prepayments
shall be in an aggregate amount of (i) $1,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), (ii) $5,000,000 or a whole multiple of $1,000,000, in excess
thereof with respect to LIBOR Rate Loans and (iii) $100,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 12:00 p.m. shall be deemed received on the next
Business Day. Each such prepayment shall be accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.

(d)        Limitation on Prepayment of LIBOR Rate Loans. Any prepayment of any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto shall be subject to the terms of Section 4.9 hereof.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a)        Voluntary Reduction. The Borrower shall have the right at any time
and from time to time, upon at least five (5) Business Days prior written notice
to the Administrative

 

32



--------------------------------------------------------------------------------

Agent, to permanently reduce, without premium or penalty, (i) the entire
Revolving Credit Commitment at any time or (ii) portions of the Revolving Credit
Commitment, from time to time, in an aggregate principal amount not less than
$10,000,000 or any whole multiple of $5,000,000 in excess thereof. Any reduction
of the Revolving Credit Commitment shall be applied to the Revolving Credit
Commitment of each Lender according to its Revolving Credit Commitment
Percentage. All accrued Commitment Fees with respect to any portion of the
Revolving Credit Commitment terminated pursuant hereto shall be paid on the next
payment date pursuant to Section 4.3(b) hereof; provided, that if such
termination is a complete termination of the entire Revolving Credit Commitment,
then all accrued Commitment Fees shall be paid on the effective date thereof.

(b)        Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate Revolving Credit Outstandings after such reduction to the
Revolving Credit Commitment as so reduced, and if the Revolving Credit
Commitment as so reduced is less than the aggregate amount of all outstanding
Letters of Credit, the Borrower shall be required to provide Cash Collateral in
an amount equal to such excess. Such Cash Collateral shall be applied in
accordance with Section 9.2(b). Any reduction of the Revolving Credit Commitment
to zero shall be accompanied by payment of all outstanding Revolving Credit
Loans and Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Maturity
Date.

SECTION 2.7 Extension of Revolving Credit Facility Maturity Date.

(a)        On no more than two (2) occasions prior to the Maturity Date, the
Borrower may request an extension of the Maturity Date with respect to the
Revolving Credit Facility for a period of one additional year by submitting a
request for an extension to the Administrative Agent (an “Extension Request”) no
earlier than 90 days, but no later than 30 days prior to any anniversary of the
Closing Date. The Extension Request must specify the new Maturity Date requested
by the Borrower and the date as of which the Revolving Credit Lenders must
respond to the Extension Request, which date shall not be less than 20 days
prior to the applicable anniversary date (the “Response Date”). Promptly upon
receipt of an Extension Request, the Administrative Agent shall notify each
Revolving Credit Lender of the contents thereof and shall request each Revolving
Credit Lender to approve the Extension Request. Each Revolving Credit Lender
may, in its sole and absolute discretion, approve or deny any Extension
Request. Each Revolving Credit Lender approving the Extension Request (an
“Extending Lender”) shall deliver its written consent no later than the Response
Date and any Revolving Credit Lender which has not responded to such Extension
Request by the Response Date shall be deemed to have declined it. The
Administrative Agent shall provide written notice to the Borrower of the
Revolving Credit Lenders’ response no later than 5 days prior to the applicable
anniversary date. The Extending Lenders’ Revolving Credit Commitments (and the
Maturity Date) shall be extended

 

33



--------------------------------------------------------------------------------

for one additional year after the Maturity Date in effect at the time the
Extension Request is received, including the Maturity Date as one of the days in
the calculation of the days elapsed; provided that (i) at least 50% of the
Revolving Credit Commitment amount is extended or otherwise committed to by
Extending Lenders and any new lenders and (ii) the Borrower has delivered to the
Administrative Agent (x) an Officer’s Certificate dated as of the Maturity Date
in effect at the time the Extension Request is received certifying that (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Default or
Event of Default exists and (y) customary corporate authorization documents
reasonably requested by the Administrative Agent. Otherwise, the Maturity Date
shall not be extended.

(b)        The Commitment of any Revolving Credit Lender that declines an
Extension Request or fails to approve an Extension Request on or prior to the
Response Date (a “Declining Lender”) shall be terminated on the Maturity Date in
effect at the time such Extension Request is received (without regard to any
extension by other Lenders) and the Borrower shall pay to such Declining Lender
all principal, interest, fees and other amounts owing to such Declining Lender
on the Maturity Date in effect at the time such Extension Request is received
(without regard to any extension by other Lenders). The Borrower shall have the
right, on or prior to the applicable anniversary date, to replace any Declining
Lender with a third party financial institution reasonably acceptable to the
Administrative Agent and the Borrower in the manner set forth in Section
4.12(b).

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a)        Availability. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue letters of credit (the “Letters of
Credit”) for the account of the Borrower on any Business Day from the
Restatement Closing Date through but not including the fifth (5th) Business Day
prior to the Maturity Date in such form as may be approved from time to time by
the applicable Issuing Lender; provided, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment, (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment or
(c) the sublimit set forth in the definition of “L/C Commitment” applicable to
such Issuing Lender would be exceeded. Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount to be agreed to by such Issuing
Lender, (ii) be a letter of credit issued to support obligations of the Borrower
or any of its Subsidiaries, contingent or otherwise, (iii) be in a form
satisfactory to such Issuing Lender, (iv) have an expiration date not later than
the earlier of (a) the fifth (5th) Business Day prior to the scheduled Maturity
Date and (b) the date which is one year from the date of issuance of such Letter
of Credit (subject to automatic renewal for additional one (1) year periods
pursuant to the terms of the Letter of Credit Application or other documentation
acceptable to such Issuing Lender); provided that (x) if a Letter of Credit has
an expiration date later than the scheduled Maturity Date, then the Borrower

 

34



--------------------------------------------------------------------------------

shall post Cash Collateral for such Letter of Credit in accordance with Section
2.4(b)(iii) at least five Business Days prior to the scheduled Maturity Date (or
such later date as shall be determined by Administrative Agent in its sole
discretion) and (y) Letters of Credit may be issued with (or amended to provide)
a tenor of greater than one year only with the prior written consent of all of
the Lenders and (v) be subject to the Uniform Customs and/or ISP98, as set forth
in the Letter of Credit Application or as determined by such Issuing Lender and,
to the extent not inconsistent therewith, the laws of the State of New York. No
Issuing Lender shall at any time be obligated to issue any Letter of Credit
hereunder if (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any Applicable Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Restatement Closing Date, or any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuing Lender as of
the Restatement Closing Date and that such Issuing Lender in good faith deems
material to it, or (B) the conditions set forth in Section 5.2 are not
satisfied, or (C) the beneficiary of such Letter of Credit is a Sanctioned
Person. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires. As of the
Restatement Closing Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
Letter of Credit issued and outstanding hereunder.

(b)        Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Section 3.1, no Issuing Lender shall be obligated to issue any
Letter of Credit at a time when any Revolving Credit Lender is a Defaulting
Lender, unless such Issuing Lender has entered into arrangements satisfactory to
it to eliminate such Issuing Lender’s risk (after giving effect to Section
4.14(a)(iv)) with respect to any such Defaulting Lender’s reimbursement
obligations hereunder, including by Cash Collateralizing such Defaulting
Lender’s Revolving Credit Commitment Percentage of the liability with respect to
such Letter of Credit. On demand by an Issuing Lender or the Administrative
Agent from time to time, the Borrower shall Cash Collateralize each Defaulting
Lender’s Revolving Credit Commitment Percentage of the outstanding L/C
Obligations (after giving effect to Section 4.14(a)(iv)) on terms reasonably
satisfactory to the Administrative Agent and such Issuing Lender. Any such Cash
Collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of the Issuing Lenders) for the
payment and performance of each Defaulting Lender’s Revolving Credit Commitment
Percentage of outstanding L/C Obligations. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lenders immediately
for each Defaulting Lender’s Revolving Credit Commitment Percentage of any
drawing under any Letter of Credit which has not otherwise been reimbursed by
the Borrower or such Defaulting Lender pursuant to the terms of this Section
3.1.

 

35



--------------------------------------------------------------------------------

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender, at the office of such Issuing Lender
specified in or determined in accordance with Section 11.1, a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request. Upon receipt of any Letter of Credit Application,
such Issuing Lender shall process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article V, promptly issue the Letter of Credit
requested thereby (but in no event shall any Issuing Lender be required to issue
any Letter of Credit earlier than three (3) Business Days after its receipt of
the Letter of Credit Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by such Issuing Lender and the Borrower. The applicable Issuing Lender
shall promptly furnish to the Borrower a copy of such Letter of Credit and
promptly notify each Revolving Credit Lender of the issuance and upon request by
any Revolving Credit Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

SECTION 3.3 Commissions and Other Charges.

(a)        Letter of Credit Commissions. Subject to Section 4.14(a)(iii), the
Borrower shall pay to the Administrative Agent, for the account of each Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit, in the amount equal to the face amount of such Letter of
Credit multiplied by the Applicable Margin with respect to Revolving Credit
Loans that are LIBOR Rate Loans (determined on a per annum basis). Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter, on the Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to each Issuing Lender and the L/C Participants all
commissions received pursuant to this Section in accordance with their
respective Revolving Credit Commitment Percentages.

(b)        Fronting Fee. In addition to the foregoing commission, the Borrower
shall pay to the Administrative Agent, for the account of each Issuing Lender, a
fronting fee with respect to each Letter of Credit issued by it as set forth in
the applicable Fee Letter or as separately agreed by such Issuing Lender, as
applicable. Such fronting fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand of the Administrative Agent.

(c)        Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit.

 

36



--------------------------------------------------------------------------------

SECTION 3.4 L/C Participations.

(a)        Each Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce each Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to the amount of such L/C Participant’s
Revolving Credit Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.

(b)        Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, such Issuing Lender shall notify the Administrative Agent and each
L/C Participant of the amount and due date of such required payment and such L/C
Participant shall pay to such Issuing Lender the amount specified on the
applicable due date. If any such amount is paid to such Issuing Lender after the
date such payment is due, such L/C Participant shall pay to such Issuing Lender,
in addition to such amount, the product of (i) such amount, times (ii) the daily
average Federal Funds Rate as determined by the Administrative Agent during the
period from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of such Issuing Lender with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error. With respect to payment to such Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

(c)        Whenever, at any time after any Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its Revolving
Credit Commitment Percentage of such payment in accordance with this Section,
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise), or any payment of interest on
account thereof, such Issuing Lender will distribute to such L/C Participant its
pro rata share thereof; provided, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to such Issuing Lender the portion
thereof previously distributed by such Issuing Lender to it.

 

37



--------------------------------------------------------------------------------

SECTION 3.5 Reimbursement Obligations.

(a)        Reimbursement Obligation of the Borrower. In the event of any drawing
under any Letter of Credit, the Borrower agrees to reimburse (either with the
proceeds of a Revolving Credit Loan as provided for in this Section or with
funds from other sources), in same day funds, the applicable Issuing Lender on
each date on which such Issuing Lender notifies the Borrower of the date and the
amount of a draft paid under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment.

(b)        Reimbursement Obligation of the Lenders. Unless the Borrower shall
immediately notify the applicable Issuing Lender that the Borrower intends to
reimburse such Issuing Lender for such drawing from other sources or funds, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make Revolving
Credit Loans bearing interest at the Base Rate on such date in the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment, and the Lenders
shall make such requested Revolving Credit Loans, the proceeds of which shall be
applied to reimburse such Issuing Lender for the amount of the related drawing
and costs and expenses. Each Revolving Credit Lender acknowledges and agrees
that its obligation to fund a Revolving Credit Loan in accordance with this
Section to reimburse each Issuing Lender for any draft paid under a Letter of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article V. If the Borrower has elected
to pay the amount of such drawing with funds from other sources and shall fail
to reimburse any Issuing Lender as provided above, the unreimbursed amount of
such drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against any Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lenders and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors, omissions, interruptions or delays caused by such Issuing
Lender’s bad faith, gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final nonappealable judgment. The Borrower
agrees that any action taken or omitted by any Issuing Lender under or

 

38



--------------------------------------------------------------------------------

in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct shall be binding
on the Borrower and shall not result in any liability of any Issuing Lender or
any L/C Participant to the Borrower. The responsibility of the applicable
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a)        Interest Rate Options. Subject to the provisions of this Section, at
the election of the Borrower:

(i)        Revolving Credit Loans shall bear interest at (A) the Base Rate plus
the Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin; and

(ii)        any Swingline Loan shall bear interest at the Base Rate plus the
Applicable Margin for Base Rate Loans.

The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 4.2. Any
Revolving Credit Loan or any portion thereof as to which the Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan and any LIBOR Rate Loan or any portion thereof as to which the Borrower has
not duly specified an Interest Period as provided herein shall be deemed a LIBOR
Rate Loan for a one (1) month Interest Period.

(b)        Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower by giving notice at the times described in Section 2.3 or 4.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3), six (6) or, with the consent of each Lender, twelve (12) months;
provided that:

(i)        the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

39



--------------------------------------------------------------------------------

(ii)        if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

(iii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;

(iv)        no Interest Period shall extend beyond the Maturity Date, without
payment of any amounts pursuant to Section 4.9; and

(v)        there shall be no more than eight (8) Interest Periods in effect at
any time.

(c)        Default Rate. Subject to Section 9.2, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 9.1(a), or 9.1(e), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default:

(A)        the Borrower shall no longer have the option to request LIBOR Rate
Loans, Swingline Loans or Letters of Credit;

(B)        all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans;

(C)        all outstanding Base Rate Loans shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans;

(D)        all letter of credit commissions owing pursuant to Section 3.3 shall
equal the face amount of each Letter of Credit multiplied by the sum of (i) the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined on a per annum basis), plus (ii) the rate per annum of two
percent (2%); and

(E)        all other Obligations arising hereunder or under any other Loan
Document shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Base
Rate Loans or such other Obligations arising hereunder or under any other Loan
Document.

Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

 

40



--------------------------------------------------------------------------------

(d)        Interest Payment and Computation. Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing on December 31, 2016 and interest on each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. All computations
of interest for Base Rate Loans based on the Prime Rate shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(e)        Maximum Rate.

(i)        In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest under this Agreement charged or collected pursuant to
the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.

(ii)        In the event that such a court determines that the Lenders have
charged or received interest hereunder in excess of the highest applicable rate,
the rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to the Borrower any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. The
Borrower shall have the option to:

(a) convert at any time all or any portion of any outstanding Base Rate Loans
(other than Swingline Loans) in a principal amount equal to $1,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate
Loans; and

(b) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans;

provided, that following the occurrence and during the continuation of a Default
or an Event of Default, upon notice provided to the Borrower, at the sole
discretion of the Administrative Agent or the Required Lenders, the Borrower
shall no longer be able to exercise any such option.Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent irrevocable prior written notice in the form

 

41



--------------------------------------------------------------------------------

attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Loan is to be effective specifying:

(A)         the Loans to be converted or continued, and, in the case of any
LIBOR Rate Loan to be converted or continued, the last day of the Interest
Period therefor;

(B)        the effective date of such conversion or continuation (which shall be
a Business Day);

(C)        the principal amount of such Loans to be converted or continued; and

(D)        the Interest Period to be applicable to such converted or continued
LIBOR Rate Loan; provided that if the Borrower wishes to request LIBOR Rate
Loans having an Interest Period of twelve months in duration, such notice must
be received by the Administrative Agent not later than 11:00 a.m. four (4)
Business Days prior to the requested date of such conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.

The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.

SECTION 4.3    Fees.

(a)        Commitment Fee. Commencing on the Restatement Closing Date, the
Borrower shall pay to the Administrative Agent, for the account of the Revolving
Credit Lenders (other than any Defaulting Lender), a non-refundable commitment
fee (the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on
the average daily unused portion of the Revolving Credit Commitment of the
Revolving Credit Lenders (other than the Defaulting Lenders, if any), with the
amount of outstanding Swingline Loans to be considered usage of the Revolving
Credit Commitment for the purpose of calculating the Commitment Fee. The
Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter of each year, commencing on the first such date to occur after
the Restatement Closing Date and ending on the Revolving Credit Maturity Date,
and on the date on which the Revolving Credit Commitments terminate. Such
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

(b)        Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

 

42



--------------------------------------------------------------------------------

SECTION 4.4 Sharing of Payments.

(a)        Each payment by the Borrower on account of the principal of or
interest on the Loans or any Letter of Credit or of any fee, commission or other
amounts (including the Reimbursement Obligation with respect to any Letter of
Credit) payable to the Lenders under this Agreement (or any of them) shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders entitled to such payment in immediately available
funds and shall be made without any set off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 9.1(a),
but for all other purposes shall be deemed to have been made on the next
succeeding Business Day. Any payment received after 2:00 p.m. shall be deemed to
have been made on the next succeeding Business Day for all purposes. Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent (i) shall distribute to each such Lender at its address for notices set
forth herein its pro rata share of such payment in accordance with the amounts
then due and payable to such Lenders (except as specified below) and (ii) shall
wire advice of the amount of such credit to each Lender. Each payment to the
Administrative Agent on account of the principal of or interest on the Swingline
Loans or of any fee, commission or other amounts payable to the Swingline Lender
shall be made in like manner, but for the account of the Swingline Lender. Each
payment to the Administrative Agent of the Issuing Lenders’ fees or L/C
Participants’ commissions shall be made in like manner, but for the account of
the Issuing Lenders or the L/C Participants, as the case may be. Each payment to
the Administrative Agent of Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Sections 4.9, 4.10, 4.11 or 11.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii), if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.

(b)        Notwithstanding the foregoing clause (a), if any Defaulting Lender
shall have failed to fund all or any portion of any Revolving Credit Loan (each
such Revolving Credit Loan, an “Affected Loan”), each payment by the Borrower
hereunder shall be applied first to such Affected Loan and the principal amount
and interest with respect to such payment shall be distributed (i) to each
Lender that is not a Defaulting Lender (each, a “Non-Defaulting Lender”) pro
rata based on the outstanding principal amount of Affected Loans owing to all
Non-Defaulting Lenders, until the principal amount of all Affected Loans has
been repaid in full and (ii) to the extent of any remaining amount of such
payment, to each Lender as set forth in clause (a). Each payment made by the
Borrower on account of the interest on any Affected Loans shall be distributed
to each Non-Defaulting Lender pro rata based on the outstanding principal amount
of Affected Loans owing to all Non-Defaulting Lenders.

SECTION 4.5 Evidence of Indebtedness.

(a)        Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by

 

43



--------------------------------------------------------------------------------

the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extensions of Credit made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note, Term Loan Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans, Term Loan Note and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

(b)        Participations. In addition to the accounts and records referred to
in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 11.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

(ii)        the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).

 

44



--------------------------------------------------------------------------------

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7 Obligations of Lenders.

(a)        Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at;

(i)        in the case of a payment to be made by such Lender, the greater of
the daily average Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation; and

(ii)        in the case of a payment to be made by the Borrower, the interest
rate applicable to Base Rate Loans.

If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(b)        Payments by the Borrower; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders, the Issuing Lender or the Swingline Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lender or the Swingline Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders, the Issuing Lender or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or the Swingline

 

45



--------------------------------------------------------------------------------

Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(c)        Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit and to make payments under this Section,
Section 4.11(e), Section 11.3(c) or Section 11.7, as applicable are several and
are not joint or joint and several. The failure of any Lender to make available
its Commitment Percentage of any Loan requested by the Borrower shall not
relieve it or any other Lender of its obligation, if any, hereunder to make its
Commitment Percentage of such Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date.

SECTION 4.8 Changed Circumstances.

(a)        Circumstances Affecting LIBOR Rate Availability. In connection with
any request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for the Interest Period with respect
to a proposed LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR, or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Base Rate Loans as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with a reference to LIBOR shall be suspended, and
(i) in the case of LIBOR Rate Loans, the Borrower shall either (1) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan, together with accrued interest thereon (subject to
Section 4.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan or (2) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan, as to which the Administrative
Agent shall determine the interest rate without reference to LIBOR as of the
last day of such Interest Period; or (ii) in the case of Base Rate Loans as to
which the interest rate is determined by reference to LIBOR, the Administrative
Agent shall determine the interest rate without reference to LIBOR as of the
last day of such Interest Period.

 

46



--------------------------------------------------------------------------------

(b)        Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans and the right
of the Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as
a LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans, (ii) the Base Rate shall cease to be determined by reference to
LIBOR and (iii) if any of the Lenders may not lawfully continue to maintain a
LIBOR Rate Loan to the end of the then current Interest Period applicable
thereto, the applicable Loan shall immediately be converted to a Base Rate Loan
as to which the interest rate is not determined by reference to LIBOR for the
remainder of such Interest Period.

SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

SECTION 4.10 Increased Costs.

(a)        Increased Costs Generally. If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;

 

47



--------------------------------------------------------------------------------

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, or

(iii)        impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b)        Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
Lending Office of such Lender or such Lender’s or such Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitment of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or such
Issuing Lender the Borrower shall promptly pay to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company for any such reduction suffered.

(c)        Certificates for Reimbursement. A certificate of a Lender or an
Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

48



--------------------------------------------------------------------------------

(d)        Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender or an Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 4.11        Taxes.

(a)        Issuing Bank. For purposes of this Section 4.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.

(b)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)        Payment of Other Taxes by the Borrower. The Borrower shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d)        Indemnification by the Borrower. Without duplication of amounts paid
by Borrower pursuant to Section 4.11(b), the Borrower shall indemnify each
Recipient within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

(e)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). The agreements in
paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent.

(f)        Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority
pursuant to this Section 4.11, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g)        Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
other Loan Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 4.11(g)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender;

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender

 

50



--------------------------------------------------------------------------------

under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from United States federal backup
withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

1.        in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

2.        executed copies of IRS Form W-8ECI;

3.        in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or

4.        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any

 

51



--------------------------------------------------------------------------------

other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in United States federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)        Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

52



--------------------------------------------------------------------------------

(i)        Survival. Each party’s obligations under this Section 4.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

SECTION 4.12          Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 4.10 or Section 4.11, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.

(b)        Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 4.10 or
Section 4.11) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i)        the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.9; provided, that such fee shall be
waived for the first such replacement occurring after the date of this
Agreement;

(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 4.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

53



--------------------------------------------------------------------------------

(iv)        such assignment does not conflict with Applicable Law; and

(v)        in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c)        Selection of Lending Office. Subject to Section 4.12(a), each Lender
may make any Loan to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.

SECTION 4.13        Incremental Loans.

(a)        On no more than three (3) occasions, at any time prior to the
Maturity Date, the Borrower may by written notice to the Administrative Agent
elect to request the establishment of:

(i)        one or more term loan commitments (any such term loan commitment, a
“Term Loan Commitment”) to make one or more term loans (any such term loan, a
“Term Loan”); or

(ii)        one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Term Loan Commitments, the “Incremental Loan Commitments”) to make revolving
credit loans under the Revolving Credit Facility (any such increase, an
“Incremental Revolving Credit Increase” and, together with the Term Loans, the
“Incremental Loans ”);

provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$100,000,000 and (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than thirty (30) days after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, the Issuing Lenders and the Swingline Lender, to
provide an Incremental Loan Commitment (any such Person, an “Incremental
Lender”). Any Lender or any proposed Incremental Lender offered or approached to
provide all or a portion of any Incremental Loan Commitment may elect or
decline, in its sole discretion, to provide such Incremental Loan
Commitment. Any Incremental Loan Commitment shall become effective as of such
Increased Amount Date; provided that:

 

54



--------------------------------------------------------------------------------

(A)        no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to (1) any Incremental Loan Commitment and
(2) the making of any Incremental Loans on such Increased Amount Date pursuant
thereto;

(B)        each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;

(C)        (1) in the case of each Term Loan (the terms of which shall be set
forth in the relevant Joinder Agreement):

(x)        such Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent, the Incremental Lenders making such Term
Loan and the Borrower;

(y)        the Applicable Margin and pricing grid, if applicable, for such Term
Loan shall be determined by the Administrative Agent, the applicable Incremental
Lenders and the Borrower on the applicable Increased Amount Date; and

(z)        except as provided above, all other terms and conditions applicable
to any Term Loan shall be reasonably satisfactory to the applicable Incremental
Lenders, Administrative Agent and the Borrower;

(2)        in the case of each Incremental Revolving Credit Increase:

(y) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increase) in accordance with their revised Revolving Credit Commitment
Percentages (and the Lenders (including the Incremental Lenders providing such
Incremental Loans) agree to make all payments and adjustments necessary to
effect such reallocation and the Borrower shall pay any and all costs required
pursuant to Section 4.9 in connection with such reallocation as if such
reallocation were a repayment); and

(z) all of the terms and conditions applicable to such Incremental Revolving
Credit Increase shall be identical to the terms and conditions applicable to the
Revolving Credit Loans.

(D)        such Incremental Loan Commitments shall be effected pursuant to one
or more Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Joinder
Agreement

 

55



--------------------------------------------------------------------------------

may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 4.13); and

(E)        the Borrower shall deliver or cause to be delivered any other
documents (including resolutions of its board of directors or other governing
body approving and authorizing such Incremental Loan Commitment and Incremental
Loans) reasonably requested by the Administrative Agent in connection with any
such transaction.

(b)        The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed by such Incremental Lenders, the
Required Lenders, the Administrative Agent and the Borrower, the Incremental
Lenders will not constitute a separate voting class for any purposes under this
Agreement.

(c)        (i)        On any Increased Amount Date on which any Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with a Term Loan Commitment shall make, or be obligated
to make, a Term Loan to the Borrower in an amount equal to its Term Loan
Commitment and shall become a Lender hereunder with respect to such Term Loan
Commitment and the Term Loan made pursuant thereto.

(ii)        On any Increased Amount Date on which any Incremental Revolving
Credit Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Revolving Credit
Commitment shall become a Revolving Credit Lender hereunder with respect to such
Incremental Revolving Credit Commitment.

SECTION 4.14        Defaulting Lenders.

(a)        Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

(i)        Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.2 and the definition of Required
Lenders.

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender; fourth,

 

56



--------------------------------------------------------------------------------

as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan or funded participation in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans and funded participations under
this Agreement and (B) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit and Swingline Loans issued under this Agreement; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Lenders or the Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Lender or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or funded
participations in Swingline Loans or Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Swingline Loans or Letters of Credit owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Swingline Loans or Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 4.14(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 4.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)        Certain Fees.

(A)        No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)        Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.

 

57



--------------------------------------------------------------------------------

(C)        With respect to any letter of credit commission not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (1) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to each applicable Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in Section
5.2 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section 11.22,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)        Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure.

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the Issuing Lenders agree in writing in their sole
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par that portion of outstanding Revolving
Credit Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to Section
4.14(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender

 

58



--------------------------------------------------------------------------------

to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c)        New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

ARTICLE V

CONDITIONS OF EFFECTIVENESS AND BORROWING

SECTION 5.1 Conditions to Effectiveness and Initial Extensions of Credit. The
effectiveness of this Agreement and the obligation of the Lenders to make the
initial Loan or issue or participate in the initial Letter of Credit, if any, is
subject to the satisfaction of each of the following conditions:

(a)        Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Revolving Credit Lender requesting a Revolving Credit Note, a
Swingline Note in favor of the Swingline Lender (if requested thereby), the
Guaranty and a reaffirmation of the other Security Documents, together with any
other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto and shall be in
full force and effect.

(b)        Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

(i)        Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, or, for Credit Parties other than the Borrower, a
certification that such articles or certificate of incorporation or formation
have not been amended, restated, or modified since a true, correct and complete
copy was last delivered to the Administrative Agent and by a Responsible Officer
of such Credit Party, (B) the bylaws or other governing document of such Credit
Party as in effect on the Restatement Closing Date, (C) resolutions duly adopted
by the board of directors (or other governing body) of such Credit Party
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to Section
5.1(b)(iii).

(ii)        Certificates of Good Standing. Certificates as of a recent date of
the good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the

 

59



--------------------------------------------------------------------------------

extent requested by the Administrative Agent, each other jurisdiction where such
Credit Party is qualified to do business.

(iii)        Opinions of Counsel. Favorable opinions of external United States
counsel to the Credit Parties addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties, the Loan Documents and such other
matters as the Administrative Agent shall request and which opinion shall permit
reliance by successors and permitted assigns of each of the Administrative Agent
and the Lenders.

(c)        Collateral.

(i)        Pledged Collateral. The Administrative Agent shall have received
original stock certificates or other certificates evidencing the Capital Stock
of first tier Foreign Subsidiaries pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof.

(ii)        Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending
litigation, tax and intellectual property matters), in form and substance
reasonably satisfactory thereto, made against each Credit Party signatory to the
Collateral Agreement under the Uniform Commercial Code (or applicable judicial
docket) as in effect in each jurisdiction in which filings or recordations under
the Uniform Commercial Code should be made to evidence or perfect security
interests in all assets of such Credit Party, indicating among other things that
the assets of each such Credit Party are free and clear of any Lien (except for
Permitted Liens).

(d)        Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and no
action shall have been taken by any Person that could reasonably be expected to
restrain, prevent or impose any material adverse conditions on any of the Credit
Parties or such other transactions or that could seek or threaten any of the
foregoing, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could reasonably be expected to have such
effect.

(e)        Payment at Closing. The Borrower shall have paid (A) to the
Administrative Agent, the Arrangers and the Lenders the fees set forth or
referenced in Section 4.3 and any other accrued and unpaid fees or commissions
due hereunder and (B) all fees, charges and disbursements of counsel to the
Administrative Agent and Wells Fargo Securities, LLC (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Restatement Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

60



--------------------------------------------------------------------------------

(f)        Miscellaneous.

(i)        PATRIOT Act. The Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of any Anti-Money Laundering Laws, including, without limitation,
the PATRIOT Act and any applicable “know your customer” rules and regulations.

(ii)        Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Loan or participate in any Swingline Loan or Letter of
Credit (including the initial Extension of Credit), and of any Issuing Lender to
issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, issuance or extension
date:

(a)        Continuation of Representations and Warranties. The representations
and warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date.

(b)        No Existing Default. No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing date with respect to such Loan
or after giving effect to the Loans to be made on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.

(c)        Notices. The Administrative Agent shall have received a Notice of
Borrowing or Letter of Credit Application from the Borrower in accordance with
Section 2.3(a) or Section 3.2(a), as applicable.

(d)        New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lenders shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the

 

61



--------------------------------------------------------------------------------

following representations, warranties and agreements, in each case after giving
effect to the Transaction, all of which shall survive the execution and delivery
of this Agreement and the Notes and the making of the Loans and the issuance of
the Letters of Credit.

SECTION 6.1 Corporate Organization and Power. The Borrower is a corporation,
duly incorporated and validly existing in good standing under the laws of the
jurisdiction of its incorporation; it has all necessary corporate power to own
its property and to carry on its business as now being conducted; and it is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary, except where the
failure to be so qualified, or to be in good standing, could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

SECTION 6.2    Subsidiaries. Schedule 6.2 (as updated from time to time pursuant
to Section 7.1(g)) identifies each Subsidiary, the jurisdiction of its
incorporation, the percentage of issued and outstanding shares of each class of
its capital stock owned by the Borrower and the Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and the number
of shares of each class issued and outstanding. Each Subsidiary is a
corporation, duly incorporated and validly existing in good standing under the
laws of the jurisdiction of its incorporation, has all necessary corporate power
to own its property and to carry on its business as now being conducted, and is
duly qualified to do business and in good standing in each jurisdiction in which
the character of its properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary, except (a) where
the failure to be so qualified, or to be in good standing, could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, and (b) for any inactive Subsidiary which the Borrower intends to
dissolve in accordance with Section 8.1 hereof. All of the issued and
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued and are fully paid and nonassessable. All such shares owned
by the Borrower or any Subsidiary thereof are owned beneficially and of record,
free of any Lien.

SECTION 6.3    Corporate Authority. Each of the Borrower and each of its
Subsidiaries has all necessary corporate power and authority to execute and
deliver, and to incur and perform its obligations under, each of the Loan
Documents to which it is a party, all of which have been duly authorized by all
proper and necessary corporate action. No consent or approval of stockholders is
required as a condition to the validity or performance of, or the exercise by
the Administrative Agent or the Lenders of any of their rights or remedies
under, any Loan Document.

SECTION 6.4    Authorizations. All authorizations, consents, approvals,
registrations, notices, exemptions and licenses with or from any Governmental
Authority or other Person necessary for the execution, delivery and performance
by the Borrower or any Subsidiary of, and the incurrence and performance of each
of its obligations under, each of the Credit Documents, and the exercise by the
Administrative Agent and the Lenders of their remedies under each of the Credit
Documents have been effected or obtained and are in full force and effect.

 

62



--------------------------------------------------------------------------------

SECTION 6.5    Binding Obligation. Each of the Loan Documents to which the
Borrower is a party (other than the Notes) constitutes and, when issued in
accordance with the terms hereof, each Note will constitute, the valid and
legally binding obligation of the Borrower, enforceable in accordance with its
terms, subject as to enforcement to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles. Each of the Loan Documents
to which any Subsidiary is a party constitutes the valid and legally binding
obligation of such Subsidiary, enforceable in accordance with its terms, subject
as to enforcement to bankruptcy, insolvency, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

SECTION 6.6    Litigation; Labor Controversies. Except as described in Schedule
6.6 and updated through Section 7.11, there are no proceedings or investigations
now pending or, to the knowledge of the Borrower, threatened before any court or
arbitrator or before or by any Governmental Authority which (i) relate to this
Agreement or any other Loan Document or (ii) individually or in the aggregate,
if determined adversely to the interests of the Borrower or any Subsidiary,
could reasonably be expected to have a Material Adverse Effect. Except as set
forth in Schedule 6.6, there are no labor controversies pending or, to the best
knowledge of the Borrower, threatened against the Borrower or any Subsidiary
which could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

SECTION 6.7    No Conflicts. There is no law, regulation, rule, order or
judgment, and no provision of any material agreement or instrument binding upon
the Borrower or any Subsidiary, or affecting their properties, no provision of
the certificate of incorporation or by-laws (or similar constitutive
instruments) of the Borrower or any Subsidiary and no provision of any
Contractual Obligation to which the Borrower or any Subsidiary is a party, that
would prohibit, conflict with or in any way impair the execution or delivery of,
or the incurrence or performance of any obligations of the Borrower under, any
Loan Document, or result in or require the creation or imposition of any Lien on
any property of the Borrower or any Subsidiary as a consequence of the
execution, delivery and performance of any Loan Document.

SECTION 6.8    Financial Condition.

(a)        The Consolidated balance sheet of the Borrower as of February 27,
2016, together with Consolidated statements of income, retained earnings,
paid-in capital and surplus and cash flows for the Fiscal Year then ended,
audited and reported upon by the Borrower’s outside independent certified public
accounting firm, previously delivered to the Administrative Agent and the
Lenders, and the unaudited Consolidated balance sheet of the Borrower as
of August 27, 2016, together with Consolidated statements of income, retained
earnings, paid-in capital and surplus and cash flows for the period then ended,
fairly present the Consolidated financial condition, Consolidated results of
operations and transactions in surplus accounts of the Borrower as of the dates
and for the periods referred to and have been prepared in accordance with GAAP
consistently applied throughout the period involved, subject to normal year-end
adjustments and the absence of footnotes. There are no material liabilities
(whether known or unknown, direct or indirect, fixed or contingent, and of any
nature whatsoever) of the Borrower or any Subsidiary as of the date of each such
balance sheet that are not reflected therein or, as applicable, in the notes
thereto.

 

63



--------------------------------------------------------------------------------

(b)         No Default or Event of Default has occurred and is continuing. There
has been no material adverse change in the business, properties, condition
(financial or otherwise) or operations, present or prospective, of the Borrower
and the Subsidiaries, taken as a whole, since February 27, 2016.

SECTION 6.9        Taxes. The Borrower and its Subsidiaries have filed all
United States federal tax returns, and all other tax returns, required to be
filed and have paid all taxes, assessments and governmental charges or levies
due pursuant to such returns or pursuant to any assessment received by the
Borrower or any Subsidiary, except such taxes, if any, as are being contested in
good faith and for which adequate reserves have been provided. No notices of tax
liens have been filed and no claims are being asserted concerning any such
taxes, assessments and governmental charges or levies, which liens or claims
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries for any taxes or other governmental charges are
adequate.

SECTION 6.10        Margin Stock; Use of Proceeds. Neither the Borrower nor any
Subsidiary is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of such Board
of Governors. The proceeds of the Loans and Letters of Credit are to be used
solely for the purposes set forth in and permitted by Section 7.12.

SECTION 6.11        Compliance with ERISA. With respect to each Plan, the
Borrower and each other member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of and is in compliance in all material
respects with ERISA, and with the Code to the extent applicable to it. Neither
the Borrower nor any other member of the ERISA Group has incurred or is likely
to incur any liability to the PBGC or a Plan under Title IV of ERISA other than
a liability to the PBGC for premiums under Section 4007 of ERISA. Neither the
Borrower nor any Subsidiary has any contingent liabilities for any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA. No Pension Plan
has incurred an unwaived “reportable event” under Section 4043 of ERISA as a
result of which either the Borrower or any Subsidiary is expected to incur a
material liability. Neither the Borrower nor any member of the ERISA Group has
incurred or is likely to incur any material withdrawal liability under a
Multiemployer Plan. Neither the Borrower nor any member of the ERISA Group has
received notice from the PBGC of an intent to terminate a Pension Plan under
Section 4042 of ERISA. No trustee has been appointed to administer any Pension
Plan. No trustee has been appointed to administer any Multiemployer Plan under
Section 4042 of ERISA, and no Multiemployer Plan has provided notice to the
Borrower or any member of the ERISA Group that (i) it is, or is expected to
become, insolvent or in reorganization within the meaning of Title IV of ERISA,
as a result of which either the Borrower or any Subsidiary is expected to incur
a material liability, or (ii) it is, or is expected to become, in endangered or
critical status under ERISA and that such status could reasonably be expected to
have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

SECTION 6.12        Not an Investment Company. Neither the Borrower nor any
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to regulation under any foreign, federal, state or
local statute or regulation limiting its ability to incur indebtedness for money
borrowed as contemplated hereby.

SECTION 6.13        Properties. The Borrower and the Subsidiaries each has good
and marketable title to, or valid leasehold interests in, all of its respective
properties and assets that are reflected on the Consolidated balance sheet of
the Borrower as of the most recent date, except for such immaterial properties
and assets as have been disposed of in the ordinary course of business and
except for minor defects in title that do not interfere with the ability of the
Borrower or any Subsidiary to conduct its business as now conducted. All such
assets and properties are so owned or held free and clear of all Liens, except
Permitted Liens.

SECTION 6.14        Compliance with Laws. The Borrower and each of its
Subsidiaries has all necessary licenses, permits and governmental authorizations
to own and operate its Properties and to carry on its business as currently
conducted and contemplated, except to the extent failure to have the same could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and each of its Subsidiaries is in material
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities except for any such law, regulation,
ordinance or order which, the failure to comply therewith, could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 6.15        Environmental Protection. Except as disclosed in Schedule
6.15, the Borrower and each of its Subsidiaries and all real property owned,
leased or operated by the Borrower or any Subsidiary are in compliance with all
applicable Environmental Laws and Environmental Permits, except for any
noncompliance which would not reasonably be expected to have a Material Adverse
Effect. The Borrower and each of its Subsidiaries have all required
Environmental Permits, except where the failure to obtain an Environmental
Permit would not reasonably be expected to have a Material Adverse Effect, and
no revocation of any Environmental Permit is pending or, to Borrower’s
knowledge, threatened. Neither the Borrower nor any Subsidiary has caused or
suffered to occur any Release of any Hazardous Substance into the environment
and there is no Release of Hazardous Substances on any real property owned,
leased or operated by the Borrower or any Subsidiary, except in each case for
(a) permitted Releases under any Environmental Laws or Environmental Permit
issued to the Borrower or any Subsidiary or (b) Releases that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, or to result in any violations of any Environmental Laws that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. Except as disclosed in Schedule 6.15, neither the
Borrower nor any Subsidiary has caused or suffered to occur any condition on any
of their property that could give rise to the imposition of any Lien under
Environmental Laws which would reasonably be expected to have a Material Adverse
Effect. There are no Environmental Claims pending, or to the knowledge of the
Borrower or any Subsidiary, threatened against the Borrower or any Subsidiary
which would in any such case, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

SECTION 6.16        Insurance. All of the properties and operations of the
Borrower and each Subsidiary of a character usually insured by companies of
established reputation engaged in the same or a similar business similarly
situated are adequately insured, by financially sound and reputable insurers,
against loss or damage of the kinds and in amounts customarily insured against
by such Persons, and the Borrower and the Subsidiaries carry, with such insurers
in customary amounts, such other insurance, including larceny, embezzlement or
other criminal misappropriation insurance and business interruption insurance,
as is usually carried by companies of established reputation engaged in the same
or a similar business similarly situated.

SECTION 6.17        No Burdensome Restrictions; Compliance with
Agreements. Neither the Borrower nor any Subsidiary is (a) subject to any law,
regulation, rule or order that (individually or in the aggregate) materially and
adversely affects the business, operations, Property or financial or other
condition of the Borrower and its Subsidiaries taken as a whole or (b) in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Contractual Obligation to which it is a
party, which default could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

SECTION 6.18        Full Disclosure. All information relating to the Borrower or
its Subsidiaries delivered in writing to the Administrative Agent or any Lender
in connection with the negotiation, execution and delivery of this Agreement and
the other Loan Documents is true and complete in all material respects. There is
no material fact of which the Borrower is aware which, individually or in the
aggregate, could reasonably be expected to influence adversely any Lender’s
credit analysis relating to the Borrower and its Subsidiaries which has not been
disclosed to the Lenders in writing.

SECTION 6.19        Solvency. The Borrower, both individually and taken as a
whole together with its Subsidiaries, is Solvent.

SECTION 6.20        Anti-Corruption Laws and Sanctions.

(a)        None of (i) the Borrower, any Subsidiary, any of their respective
directors, officers, or, to the knowledge of the Borrower or such Subsidiary,
any of their respective employees or Affiliates, or (ii) or, to the knowledge of
the Borrower or such Subsidiary, without inquiry, any agent or representative of
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the Credit Facility, (A) is a Sanctioned Person or currently the
subject or target of any Sanctions, (B) has its assets located in a Sanctioned
Country, (C) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons, (D) has taken any action, directly or
indirectly, that would result in a violation by such Persons of any
Anti-Corruption Laws, or (E) has violated any Anti-Money Laundering Law. Each of
the Borrower and its Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower and its
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with the Anti-Corruption Laws. Each of the Borrower and its
Subsidiaries, and to the knowledge of Borrower, each director, officer,
employee, agent and Affiliate of Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects.

 

66



--------------------------------------------------------------------------------

(b)        No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 6.21        Intellectual Property Matters. The Borrower and its
Subsidiaries own or possess rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct their businesses. No event
has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and neither the
Borrower nor any Subsidiary is liable to any Person for infringement under
applicable law with respect to any such rights as a result of its business
operations, which in any such case could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 6.22        Survival. All representations and warranties made by the
Borrower in this Agreement, and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement, shall
(i) be considered to have been relied upon by the Administrative Agent and the
Lenders, (ii) survive the making of Loans and the issuance of Letters of Credit
regardless of any investigation made by, or on behalf of, the Administrative
Agent or any of the Lenders, and (iii) continue in full force and effect as long
as the Revolving Credit Commitments have not been terminated and, thereafter, so
long as any Loan, L/C Obligation, Commitment Fee, Letter of Credit fees or other
amount payable under any Loan Document remains unpaid.

ARTICLE VII

AFFIRMATIVE COVENANTS

Borrower hereby covenants and agrees that on and after the Restatement Closing
Date and until the Revolving Credit Commitment and all Letters of Credit have
terminated and all other Obligations (other than contingent indemnification
obligations not then due) have been paid and satisfied in full in cash, it will:

SECTION 7.1 Financial Statements; Compliance Certificates. Furnish to the
Lenders:

(a)        as soon as available, but in no event more than 45 days following the
end of each of the first three quarters of each Fiscal Year, copies of the
Borrower’s Quarterly Report on Form 10-Q being filed with the SEC, which shall
include a Consolidated balance sheet and Consolidated income statement of the
Borrower and the Subsidiaries for such quarter;

 

67



--------------------------------------------------------------------------------

(b)        as soon as available, but in no event more than 90 days following the
end of each Fiscal Year, a copy of the Borrower’s Annual Report on Form 10-K
being filed with the SEC, which shall include the Consolidated financial
statements of the Borrower and the Subsidiaries, together with an audit report
thereon by the Borrower’s outside independent certified public accounting firm
(or another firm of independent certified public accountants reasonably
satisfactory to the Lenders), for such year;

(c)        together with each report delivered pursuant to Sections 7.1(a) and
(b), a Compliance Certificate stating whether, as of the last date of the
financial statements included in such report, any event occurred or circumstance
existed which, individually or in the aggregate, constituted a Default or Event
of Default (and, if so, detailing the facts with respect thereto) and whether
the Borrower was in compliance with the covenants set forth in Section 8.11,
together with calculations to (i) establish the Borrower’s compliance with such
covenants and (ii) evidence the Pricing Level used to determine the Applicable
Margin;

(d)         promptly upon the filing by the Borrower with the SEC or any
national securities exchange of any registration statement (other than a
registration statement on Form S-8 or an equivalent form) or regular periodic
report (other than the reports referred to in Sections 7.1(a) and (b)),
notification of such filing; and, at the request of the Administrative Agent or
any Lender, the Borrower shall deliver to the Administrative Agent or such
Lender a copy of such filing (excluding exhibits);

(e)        promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(f)        within five Business Days of any Responsible Officer of the Borrower
obtaining knowledge of any Default or Event of Default, a certificate of a
Responsible Officer of the Borrower stating that such certificate is a “Notice
of Default” and setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto;

(g)        quarterly, an update to Schedule 6.2 hereto, to the extent required;

(h)        promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable
Anti-Money Laundering Laws (including, without limitation, any applicable “know
your customer” rules and regulations and the PATRIOT Act), as from time to time
reasonably requested by the Administrative Agent or any Lender; and

(i)        such additional information, reports or statements, regarding the
business, financial condition or results of operations of the Borrower and its
Subsidiaries, as the Administrative Agent or any of the Lenders from time to
time may reasonably request.

If any Subsidiary of the Borrower files on behalf of itself with the SEC any of
the documents described in Sections 7.1(a) through 7.1(e) above, the Borrower or
such Subsidiary will furnish such documents to the Lenders in accordance with
those Sections. Any information or document that is required to be furnished by
the preceding sentence or Sections 7.1(a) through 7.1(e) above and that is filed
with the SEC via the EDGAR filing system shall be deemed to be

 

68



--------------------------------------------------------------------------------

furnished so long as the Borrower provides to the Administrative Agent
electronic or written notice of the posting of such information or document.

SECTION 7.2 Corporate Existence. Except as permitted by Section 8.1, maintain,
and cause each Subsidiary to maintain, its corporate existence in good standing
and to qualify and remain qualified to do business in each jurisdiction in which
the character of the properties owned or leased by it therein or in which the
transaction of its business is such that the failure to qualify, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 7.3 Conduct of Business. Preserve, renew and keep in full force and
effect, and cause each Subsidiary to preserve, renew and keep in full force and
effect, all its franchises and licenses necessary or desirable in the normal
conduct of its business and the loss of which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; and comply, and
cause each Subsidiary to comply, with all applicable laws, orders, rules and
regulations of all Governmental Authorities the failure with which so to comply,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 7.4 Authorizations. Obtain, make and keep in full force and effect, and
cause each of its Subsidiaries to obtain, make and keep in full force and
effect, all authorizations from and registrations with Governmental Authorities
required for the validity or enforceability of the Loan Documents.

SECTION 7.5 Taxes. Pay and discharge, and cause each Subsidiary to pay and
discharge, all taxes, assessments and governmental charges upon it, its income
and its properties prior to the date on which penalties are attached thereto,
except to the extent that (i) such taxes, assessments and governmental charges
shall be contested in good faith and by appropriate proceedings by the Borrower
or such Subsidiary, as the case may be, (ii) unless the amount thereof is not
material to the Borrower’s Consolidated financial condition, adequate reserves
are maintained (in accordance with GAAP) by the Borrower or such Subsidiary, as
the case may be, with respect thereto, and (iii) any failure to pay and
discharge such taxes, assessments and governmental charges could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

SECTION 7.6 Insurance. Maintain, and cause each Subsidiary to maintain,
insurance with reputable insurance companies against such risks, of such types
(including general liability, larceny, embezzlement or other criminal
misappropriation insurance), on such properties and in such amounts as is
customarily maintained by similar businesses similarly situated; and file and
cause each Subsidiary to file with the Administrative Agent upon its request or
the request of any Lender a detailed list of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

SECTION 7.7 Inspection. Upon reasonable notice, permit, and cause each
Subsidiary to permit, the Administrative Agent and the Lenders to have one or
more of their officers and employees, or any other Person or Persons designated
by the Administrative Agent or the Lenders, reasonable access, prior to the
occurrence and continuance of any Default or Event of Default, at the expense of
the Administrative Agent and the Lenders and at any time a Default or Event of
Default has occurred and is continuing, at the Borrower’s expense, to any of the

 

69



--------------------------------------------------------------------------------

properties of the Borrower and the Subsidiaries and to examine the minute books,
books of account and other records of the Borrower and the Subsidiaries, and
discuss their affairs, finances and accounts with their officers and with the
Borrower’s independent accountants, during normal business hours and at such
other reasonable times, for the purpose of monitoring the Borrower’s and
Subsidiaries’ compliance with their obligations under the Loan Documents;
provided, however, that except upon the occurrence and during the continuance of
any Default or Event of Default, not more than one such set of visits and
inspections may be conducted each calendar year.

SECTION 7.8 Maintenance of Records. For the Borrower and each of its
Subsidiaries (i) keep proper books of record and account in which full, true and
correct entries will be made of all dealings or transactions of or in relation
to its business and affairs; (ii) set up on its books reserves with respect to
all taxes, assessments, charges, reviews and claims; and (iii) on a current
basis, set up on its books, from its earnings, appropriate reserves against
doubtful accounts receivable, advances and investments and all other proper
reserves (including by reason of enumeration, reserves for premiums, if any, due
on required prepayments and reserves for depreciation, obsolescence, or
amortization of properties), which should be set aside from such earnings in
connection with its business. All determinations pursuant to this Section 7.8
shall be made in accordance with, or as required by, GAAP consistently applied
in the opinion of the independent auditors regularly engaged by the Borrower.

SECTION 7.9 Maintenance of Property. Maintain, keep and preserve and cause each
Subsidiary to maintain, keep and preserve all of its properties in good repair,
working order and condition and from time to time make all necessary and proper
repairs, renewals, replacements, and improvements thereto, except to the extent
that any failure so to maintain, keep and preserve such properties, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 7.10        ERISA. Furnish to the Lenders:

(a)        within ten days after a Responsible Officer learns that any
“reportable event” (as defined in Section 4043(c) of ERISA), other than a
reportable event for which the 30-day notice requirement has been waived by the
PBGC, has occurred with respect to a Pension Plan as a result of which the
Borrower or any subsidiary is expected to incur a material liability, a
statement setting forth details as to such reportable event and the action
proposed to be taken with respect thereto;

(b)         within ten days after receipt thereof, a copy of any notice that any
member of the ERISA Group may receive from the PBGC relating to the intention of
the PBGC to terminate any Pension Plan or to appoint a trustee to administer any
Plan;

(c)        within ten days after filing with any affected party (as such term is
defined in Section 4001 of ERISA) of a notice of intent to terminate a Pension
Plan, a copy of such notice and a statement setting forth the details of such
termination, including the amount of liability, if any, of any member of the
ERISA Group under Title IV of ERISA;

 

70



--------------------------------------------------------------------------------

(d)        within ten days after the adoption of an amendment to a Pension Plan
if, after giving effect to such amendment, the Pension Plan is a plan described
in Section 4021(b) of ERISA, a statement setting forth the details thereof;

(e)        within 30 days after withdrawal from a Pension Plan during a plan
year for which any member of the ERISA Group could be subject to liability under
Section 4063 or 4064 of ERISA, a statement setting forth the details thereof,
including the amount of such liability;

(f)        within 30 days after cessation of operations by any member of the
ERISA Group at a facility under the circumstances described in Section 4062(e)
of ERISA, a statement setting forth the details thereof, including the amount of
liability of the Borrower or another member of the ERISA Group under Title IV of
ERISA;

(g)        within ten days after adoption of an amendment to a Pension Plan
which would require security to be given to the Pension Plan pursuant to Section
436(f)(1) of the Code, a statement setting forth the details thereof, including
the amount of such security;

(h)        within ten days after failure by any member of the ERISA Group to
make payment to a Pension Plan which would give rise to a lien in favor of the
Plan under Section 303(k) of ERISA or Section 430(k) of the Code, a statement
setting forth the details thereof, including the amount of such lien;

(i)        within ten days after the due date for paying any minimum
contribution to any Pension Plan, pursuant to Section 430(j) of the Code, or the
receipt of a notice of failure to make a required installment or other payment
with respect to a Pension Plan, a statement setting forth details as to such
failure and the action proposed to be taken with respect thereto; and

(j)        within 30 days after receipt by any member of the ERISA Group from
the sponsor of a Multiemployer Plan of any notice concerning the imposition of
withdrawal liability or the endangered status, critical status, termination or
reorganization of a Multiemployer Plan, as a result of which the Borrower or any
Subsidiary is expected to incur a material liability, a copy of such notice.

SECTION 7.11        Notice of Defaults and Adverse Developments. Promptly notify
the Administrative Agent upon the discovery by any Responsible Officer of the
occurrence of (i) any event, development or circumstance whereby the financial
statements most recently furnished to the Administrative Agent or any of the
Lenders fail in any material respect to present fairly, in accordance with GAAP,
the financial condition and operating results of the Borrower and the
Subsidiaries as of the date of such financial statements; (ii) any litigation or
proceedings that are instituted or threatened (to the knowledge of the Borrower)
against the Borrower or any Subsidiary or any of their respective assets that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; (iii) any event, development or circumstance which,
individually or in the aggregate, could reasonably be expected to result in an
event of default (or, with the giving of notice or lapse of time or both, an
event of default) under any Indebtedness and the amount thereof, provided that
such notice need only be given for an item of Indebtedness greater than $100,000
and must be given within 30 calendar days of such event, development or
circumstance; and (iv) any other development in the business or

 

71



--------------------------------------------------------------------------------

affairs of the Borrower or any Subsidiary if the effect thereof would reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect; in each case describing the nature thereof and the action the Borrower
proposes to take with respect thereto. Upon receipt, the Administrative Agent
shall promptly advise each Lender of the contents of any such notice.

SECTION 7.12        Use of Proceeds.

(a)        Use each Loan, and the credit provided by Letters of Credit, only (A)
for working capital requirements and (B) for general corporate purposes,
including Capital Expenditures and permitted Investments. Following application
of the proceeds of each Loan, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 8.2 hereof will be
margin stock (within the meaning of the Margin Regulations).

(b)        The Borrower will not request any Extension of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit, directly or indirectly, or lend, contribute or
otherwise make available such proceeds to any joint venture partner or other
Person, (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 7.13        Environmental Matters. (i) Comply, and cause each Subsidiary
to comply, in all material respects with all applicable Environmental Laws and
Environmental Permits, (ii) notify the Administrative Agent promptly after
becoming aware of any material Environmental Claim, or any fact or circumstance
that would reasonably be expected to result in a material Environmental Claim,
with respect to the Borrower’s or any Subsidiaries’ properties or facilities,
that is not disclosed in Schedule 6.15, and (iii) diligently investigate and
remediate any Release of Hazardous Substances on any real property leased, owned
or operated by the Borrower or any Subsidiary, in each case to the extent
required by the Borrower or any Subsidiary for compliance with Environmental
Laws.

SECTION 7.14    Additional Subsidiaries.

(a)        Notify the Administrative Agent within three (3) Business Days after
the creation or acquisition of any Domestic Subsidiary and promptly thereafter
(and in any event within thirty (30) days after such creation or acquisition),
cause such Person to (i) become a Subsidiary Guarantor by delivering to the
Administrative Agent a duly executed supplement to the Subsidiary Guaranty
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) deliver to the Administrative Agent such
documents and certificates referred to in Section 5.1 as may be reasonably
requested by the Administrative Agent, (iii) deliver to the Administrative Agent
such updates to the Schedules to the Loan Documents as requested by the
Administrative Agent with respect to such Person, and (iv) deliver to the
Administrative Agent such other documents and instruments as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to

 

72



--------------------------------------------------------------------------------

the Administrative Agent. Notwithstanding the foregoing, any Domestic Subsidiary
with less than $5,000,000 in assets at the time of its creation or acquisition
shall not be required to comply with this paragraph (a); provided, that if any
time thereafter such Domestic Subsidiary shall acquire assets in excess of
$5,000,000, the Borrower shall promptly notify the Administrative Agent thereof
and shall cause such Domestic Subsidiary to promptly thereafter comply with the
requirements of this paragraph (a).

(b)        Notify the Administrative Agent within three (3) Business Days after
any Person becomes a first tier Foreign Subsidiary of the Borrower, and promptly
thereafter (and in any event within forty-five (45) days after notification),
cause (i) the Borrower or the applicable Subsidiary to deliver Security
Documents to the Administrative Agent pledging sixty-five percent (65%) of the
total outstanding Capital Stock (to the extent, and for so long as, the pledge
of any greater percentage would have material adverse federal income tax
consequences for the Borrower) and a consent thereto executed by such new
Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Capital Stock of
such new first tier Foreign Subsidiary, together with an appropriate undated
stock power for each certificate duly executed in blank by the registered owner
thereof), (ii) such Person to deliver to the Administrative Agent such documents
and certificates referred to in Section 5.1 as may be reasonably requested by
the Administrative Agent, (iii) such Person to deliver to the Administrative
Agent such updates to the Schedules to the Loan Documents as requested by the
Administrative Agent with regard to such Person and (iv) such Person to deliver
to the Administrative Agent such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, any
first tier Foreign Subsidiary with less than $10,000,000 in assets at the time
of its creation or acquisition shall not be required to comply with this
paragraph (b); provided, that if any time thereafter such first tier Foreign
Subsidiary shall acquire assets in excess of $10,000,000, the Borrower shall
promptly notify the Administrative Agent thereof and cause such first tier
Foreign Subsidiary to promptly thereafter comply with the requirements of this
paragraph (b).

SECTION 7.15    Compliance with Anti-Corruption Laws and Sanctions. The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 7.16    Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents. Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower and its Subsidiaries will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lender may be
required to obtain for such governmental consent, approval, recording,
qualification or authorization.

 

73



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

Borrower hereby covenants and agrees that on and after the Restatement Closing
Date and until the Revolving Credit Commitment and all Letters of Credit have
terminated and all other Obligations (other than contingent indemnification
obligations not then due) have been paid and satisfied in full in cash, it will
not:

SECTION 8.1    Mergers, Consolidations and Sales of Assets. Be a party to any
merger, consolidation or share exchange, or sell, transfer, lease or otherwise
dispose of all or any substantial part of its assets or Property, including any
disposition of assets or Property as part of a sale and leaseback transaction,
or in any event sell or discount (with or without recourse) any of its notes or
accounts receivable, or permit any Subsidiary so to do; provided, however, that,
subject to compliance with the other negative covenants in this Article VIII,
this Section 8.1 shall not apply to, nor operate to prevent, (i) the Borrower
being a party to any merger where the Borrower is the surviving Person if, after
giving effect to such merger, no Default or Event of Default would then exist,
(ii) any Subsidiary (A) merging into the Borrower, (B) being a party to any
merger which does not involve the Borrower where such Subsidiary is the
surviving Person or (C) being party to any merger in connection with any
disposition otherwise permitted pursuant to this Section 8.1, if, after giving
effect to such merger, no Default or Event of Default would then exist, (iii)
the Borrower or any Subsidiary from selling its inventory in the ordinary course
of its business, (iv) any dissolution of an inactive Subsidiary that would not
have a Material Adverse Effect, if, after giving effect to such dissolution, no
Default or Event of Default would then exist, and (v) any Like-Kind
Exchange. For the purpose of this Section 8.1, a “substantial” amount or part of
the assets of the Borrower shall mean a limitation of not greater than 10%
(excluding Like-Kind Exchanges) of the total Consolidated assets of the Borrower
per Fiscal Year over all transactions during that year (computed based upon the
total Consolidated assets of the Borrower set forth on the Consolidated balance
sheet of Borrower prepared as of the last day of the previous Fiscal Year). The
consideration paid for any assets or Property in any sale, transfer, lease or
other disposition of assets or Property permitted by this Section 8.1: (y) must
be equal to the Fair Market Value for such assets or Property and (z) must be at
least 75% in the form of cash or Cash Equivalents and Short Term Investments.

SECTION 8.2    Liens. Create, incur, assume or suffer to exist any Lien, or
permit any Subsidiary so to do, upon or in any of its Property or assets,
whether now owned or hereafter acquired, except the following Liens
(collectively, “Permitted Liens”):

(a)        Liens arising by operation of law in connection with worker’s
compensation, unemployment insurance, social security obligations, taxes,
assessments, statutory obligations or other similar charges, good faith
deposits, pledges or Liens in connection with bids, tenders, contracts or leases
to which the Borrower or any Subsidiary is a party (other than contracts for
borrowed money), or other deposits required to be made or surety bonds or other
obligations of like nature (which for the purposes of this Agreement shall
include letters of credit in the nature of a surety bond) required to be
obtained in the ordinary course of business in

 

74



--------------------------------------------------------------------------------

connection with any of the foregoing; provided that in each case the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate proceedings and for which reserves in conformity with GAAP have been
provided on the books of the Borrower;

(b)        Mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business (or deposits to obtain
the release of such Liens) securing obligations not due or, if due, being
contested in good faith by appropriate proceedings and for which reserves in
conformity with GAAP have been provided on the books of the Borrower;

(c)         Liens for taxes or assessments or other government charges or levies
on the Borrower or any Subsidiary of the Borrower or their respective
Properties, not yet due or delinquent, or which can thereafter be paid without
penalty, or which are being contested in good faith by appropriate proceedings
and for which reserves in conformity with GAAP have been provided on the books
of the Borrower;

(d)        Liens arising out of judgments or awards against the Borrower or any
Subsidiary of the Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which the Borrower or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of execution pending such appeal or proceeding for review; provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
the Borrower and its Subsidiaries secured by such Liens shall not exceed
$7,500,000 at any time outstanding;

(e)        Liens upon any Property acquired by the Borrower or any Subsidiary of
the Borrower to secure any Indebtedness of the Borrower or any Subsidiary
incurred at the time of the acquisition of such Property to finance the purchase
price of such Property (excluding Liens otherwise permitted pursuant to Sections
8.2(g), 8.2(h) or 8.2(i) below), provided that any such Lien shall apply only to
the Property that was so acquired and the aggregate principal amount of
Indebtedness secured by such Liens shall not exceed $50,000,000 at any time
outstanding;

(f)        Survey exceptions or encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties which are
necessary for the conduct of the activities of the Borrower and any Subsidiary
of the Borrower or which customarily exist on properties of corporations engaged
in similar activities and similarly situated and which do not in any event
materially impair their use in the operation of the business of the Borrower or
any Subsidiary of the Borrower;

(g)        Liens (including any mortgages or other Liens on Real Property)
listed in Schedule 8.2 hereto;

(h)        Liens securing Indebtedness of a Subsidiary of the Borrower incurred
in connection with the acquisition or construction of Property of such
Subsidiary; provided that such Lien is limited to the Property being financed by
such Indebtedness and any revenues of

 

75



--------------------------------------------------------------------------------

such Subsidiary directly attributable to such Property; and provided, further,
that the Indebtedness secured by such Lien is non-recourse to the Borrower and
its Subsidiaries;

(i)        Liens upon personal property resulting from the sale by the Borrower
or any Subsidiary of Property and the leasing of the same or similar property
from the purchaser thereof (or a subsequent purchaser or lessee), provided that
any sale/leaseback transaction complies with the other negative covenants
contained in Article VIII;

(j)        Liens existing upon any Property or assets acquired by the Borrower
or a Subsidiary of the Borrower, or upon Property or assets of a Person acquired
by the Borrower or a Subsidiary, that as a result of such acquisition becomes a
Subsidiary, provided that such Liens (A) are only on the assets or Property so
acquired by the Borrower or a Subsidiary or of such acquired Person and (B) the
aggregate principal amount of Indebtedness secured by such Liens shall not
exceed $75,000,000 in the aggregate at any one time outstanding;

(k)        Liens securing Indebtedness existing or incurred in connection with
industrial revenue bonds or industrial development bonds, as permitted by
Section 8.3, provided such Liens are limited to Liens on the capital assets that
have been acquired or construction of which has been financed by the proceeds of
such industrial revenue bonds or industrial development bonds;

(l)        Any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in the
foregoing paragraphs (e), (g), (h), (i) and (j), inclusive, provided, however,
that the principal amount of Indebtedness secured thereby shall not exceed the
principal amount of the Indebtedness so secured at the time of any extension,
renewal or refinancing, and that such extension, renewal or refinancing shall be
limited to the Property which was subject to the Lien so extended, renewed or
refinanced;

(m)        Liens, if any, securing obligations under the Loan Documents;

(n)        Liens on cash of the Borrower securing reimbursement obligations in
respect of letters of credit described on Schedule 8.3 or issued pursuant to
Section 8.3(g);

(o)        Liens securing Indebtedness permitted pursuant to Sections 8.3(h) and
(i) on the assets of the borrower of such Indebtedness; and

(p)        Other Liens, provided that the aggregate principal amount of
Indebtedness secured by such other Liens does not exceed $35,000,000.

Notwithstanding the foregoing, the Borrower shall not create, incur, assume or
suffer to exist any Lien, or permit any Subsidiary to do so, upon or in any
interest in any Real Property held by it, whether now owned or hereafter
acquired, except for Liens permitted pursuant to paragraphs (b), (c), (d), (e),
(f), (g), (h), (j) and (l) (except for any Liens granted in the first instance
pursuant to clause (i)) above.

SECTION 8.3 Indebtedness. Create, incur, assume, suffer to exist, Guaranty or
become or remain contingently liable for any Indebtedness, or permit any
Subsidiary so to do, except:

 

76



--------------------------------------------------------------------------------

(a)        Indebtedness to the Administrative Agent and one or more Lenders
under the Loan Documents;

(b)        Indebtedness of the Borrower which, when in place, will not cause the
Borrower to be in violation of the covenants contained in Section 8.11;

(c)        Indebtedness of Subsidiaries secured by Liens permitted pursuant to
Sections 8.2(e), 8.2(g), 8.2(h), 8.2(i) (but only to the extent such sale and
leaseback transactions are Capital Lease Obligations), 8.2(j) or 8.2(k) (and
Section 8.2(l) to the extent applicable to the Liens securing Indebtedness
permitted by this Section 8.3(c)) which, when in place, will not cause the
Borrower to be in violation of such Sections or of the covenants contained in
Section 8.11;

(d)        (A) Indebtedness of Subsidiaries of the Borrower in an aggregate
outstanding amount for all Subsidiaries at any time not to exceed $20,000,000,
(B) Indebtedness of Subsidiaries of the Borrower to the Borrower, (C)
Indebtedness of Subsidiaries of the Borrower consisting of any surety bond or
other obligations of like nature, provided that such Indebtedness shall be
permitted pursuant to this Section 8.3(d) only (x) with respect to the portion
of such surety bond or other obligation as to which no demand or unreimbursed
drawing has been made, (y) if such surety bond or other obligation has been
provided in the ordinary course of such Subsidiaries’ business and (z) if such
Indebtedness, when in place, will not cause the Borrower to be in violation of
the Financial Covenants, and (D) Indebtedness of Subsidiaries of the Borrower
consisting of industrial revenue bonds or obligations of like nature, if such
Indebtedness, when in place, will not cause the Borrower to be in violation of
the Financial Covenants;

(e)        Indebtedness described in clause (i) of the second proviso in Section
8.4(j) hereof;

(f)        Existing Indebtedness listed in Schedule 8.3 hereto;

(g)        Indebtedness of the Borrower in respect of letters of credit issued
by one or more Lenders (other than Letters of Credit) with an aggregate amount
available to be drawn thereunder not in excess of $20,000,000;

(h)        Indebtedness of a Canadian Subsidiary in connection with a local line
of credit in an amount not to exceed $25,000,000 in the aggregate outstanding at
any time; and

(i)        Indebtedness incurred by Viracon, Inc. pursuant to (i) that certain
Construction and Term Loan Agreement dated as of November 27, 2013 by and among
Viracon, Inc., MMCDC New Markets Fund XXXIX, LLC, CNMC Sub-CE 27, LLC and
Waveland Sub CDE XVII, LLC and the other documents and instruments to be entered
into in connection therewith in an aggregate principal amount not to exceed the
initial principal amount of the “Loans” (as defined in such Construction and
Term Loan Agreement) made thereunder, and (ii) that certain Loan Agreement dated
as of June 23, 2016 between Viracon, Inc. and Wells Fargo Community Development
Enterprise Round 12 Subsidiary 9, LLC, CCM Community Development LXIII, LLC and
CCM Community Development LIX, LLC and the other documents and instruments to be
entered into in connection therewith in an aggregate principal

 

77



--------------------------------------------------------------------------------

amount not to exceed the initial principal amount of the “Loans” (as defined in
such Loan Agreement) made thereunder.

SECTION 8.4 Investments, Acquisitions, Loans, Advances and Guaranties. Directly
or indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets or business
or any other Person or division thereof, or Guaranty or become liable as
endorser, guarantor, surety or otherwise (such as liability as a general
partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing, being “Investments”), or permit any Subsidiary to do any of the
foregoing; provided, however, that the foregoing provisions shall not apply to,
nor operate to prevent:

(a)        Investments in direct obligations of the United States of America or
of any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligation matures within one year from the date it is acquired by the Borrower
or such Subsidiary;

(b)        Investments in commercial paper rated P-2 by Moody’s Investors
Services, Inc. or A-2 by Standard & Poor’s Corporation maturing within one year
of its date of issuance;

(c)         Investments in certificates of deposit issued by any Lender or any
United States commercial bank having capital and surplus of not less than
$500,000,000 maturing within one year from the date of issuance thereof or in
banker’s acceptances endorsed by any Lender or other such commercial bank and
maturing within six months of the date of acceptance;

(d)        Investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in subsection
(a) above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;

(e)         Investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in Investments of the
type described in the immediately preceding subsections (a), (b), (c) and (d)
above;

(f)         ownership of stock, obligations or securities received in settlement
of debts (created in the ordinary course of business) owing to the Borrower or
any Subsidiary;

(g)         endorsements of negotiable instruments for collection in the
ordinary course of business;

(h)        loans and advances to employees in the ordinary course of business
for travel, relocation, and similar purposes;

 

78



--------------------------------------------------------------------------------

(i)        acquisitions by the Borrower or any Subsidiary of all or any
substantial part of the assets or business of any other Person or any division
thereof (by merger, purchase or otherwise), or of a majority of the voting stock
of such a Person; provided that (A) such Person or division thereof is engaged
(or promptly after such acquisition will be engaged) in a line of business
directly related to that of the Borrower; (B) such Person becomes a Subsidiary
of the Borrower as a result of such acquisition or the assets are purchased by
the Borrower or a Subsidiary, and the Borrower and such Subsidiary, to the
extent applicable, shall comply with Section 7.14, (C) (i) no Default or Event
of Default exists or would exist after giving effect to such acquisition and
(ii) if the total consideration for the assets or business is $30,000,000 or
more, the Borrower has furnished to the Lenders a certificate of Responsible
Officer certifying (x) that no such Default or Event of Default exists or will
exist, (y) calculations in reasonable detail demonstrating such compliance and
(z) financial statements demonstrating such compliance, and (D) the Board of
Directors or other governing body of such Person whose Property, or voting stock
or other interests in which, are being so acquired has approved the terms of
such acquisition;

(j)        joint venture related Investments in Persons that are not
Subsidiaries and that will not upon the making of such Investment become
Subsidiaries, in an amount not to exceed $75,000,000 in the aggregate for all
such Investments made after the Restatement Closing Date; provided, that (i) no
Default or Event of Default exists or would exist after giving effect to any
such Investment and (ii) such Person is engaged in a line of business directly
related to that of the Borrower;

(k)        Investments consisting of performance bonds and letters of credit and
other similar surety devices obtained to support, or in lieu of, performance
bonds, in each case entered into in the ordinary course of business;

(l)        Investments in Subsidiaries; provided, that (i) if such Subsidiary is
a Domestic Subsidiary, such Subsidiary has executed a Subsidiary Guaranty
Agreement and a Security Agreement and (ii) if such Subsidiary is a Foreign
Subsidiary, the equity of such Subsidiary has been pledged to the Administrative
Agent, in each case to the extent required by Section 7.14;

(m)        Investments constituting Indebtedness incurred pursuant to Section
8.3; and

(n)        other Investments in stock or other securities, provided that the
aggregate amount of all such Investments made after the Restatement Closing Date
does not exceed $20,000,000.

In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 8.4, investments and acquisitions shall
always be valued at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be valued at the
principal amount thereof then remaining unpaid, and guarantees shall be valued
at the amount of obligations guaranteed thereby.

SECTION 8.5 Dividends and Purchase of Stock. Declare any dividends (other than
dividends payable in capital stock of the Borrower) on any shares of any class
of its capital

 

79



--------------------------------------------------------------------------------

stock, or apply any of its Property or assets to the purchase, redemption or
other retirement of, or set apart any sum for the payment of any dividends on,
or for the purchase, redemption or other retirement of, or make any other
distribution by reduction of capital or otherwise in respect of, any shares of
any class of capital stock of the Borrower or permit any Subsidiary which is not
a Wholly Owned Subsidiary so to do, or permit any Subsidiary to purchase or
acquire any shares of any class of capital stock of the Borrower, unless, after
giving effect to such action, there shall not have occurred any Default or Event
of Default that is continuing.

SECTION 8.6     Use of Proceeds. Use the proceeds of Loans or Letters of Credit
other than (i) for working capital requirements and (ii) for general corporate
purposes, including Capital Expenditures and permitted Investments.

SECTION 8.7    Business Changes. Change the business or business purpose of the
Borrower or of any Subsidiary, including making an acquisition or Investment
that would have such effect, that could reasonably be expected to (i) result in
a material change to the business activities or industry sector of the Borrower
and its Subsidiaries or (ii) individually or in the aggregate, have a Material
Adverse Effect.

SECTION 8.8    Transactions with Affiliates. Directly or indirectly enter into,
or permit any Subsidiary to enter into, any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with
(a) any officer, director or other Affiliate of the Borrower or any of its
Subsidiaries, or (b) any Affiliate of any such officer, director or other
Affiliate, other than:

(i)    transactions permitted by Sections 8.1, 8.3, 8.4 and 8.5;

(ii)    transactions between two or more Credit Parties;

(iii)    transactions existing on the Restatement Closing Date and described in
Schedule 8.8 hereto;

(iv)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party, as determined in good faith by the
Borrower (for transactions in excess of $5,000,000, by the board of directors
(or equivalent governing body) of the Borrower);

(v)    employment and severance arrangements (including stock option plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;

(vi)    payment of customary compensation and reasonable out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;
and

 

80



--------------------------------------------------------------------------------

(vii)    subject to Section 8.4, transactions between the Borrower and its
Wholly-Owned Subsidiaries and transactions between any two Wholly Owned
Subsidiaries.

SECTION 8.9    Certain Accounting Changes; Organizational Documents.    Change
or permit any Subsidiary to change its Fiscal Year end, or make (without the
consent of the Administrative Agent) any material change in its accounting
treatment and reporting practices except as required by GAAP.

SECTION 8.10    No Further Negative Pledges; Restrictive Agreements.

(a)        Enter into, assume or be subject to or permit any Subsidiary to enter
into, assume or be subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (i) pursuant
to this Agreement and the other Loan Documents, (ii) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 8.3(c) (provided,
that any such restriction contained therein relates only to the asset or assets
acquired in connection therewith), (iii) restrictions contained in the
organizational documents of any Credit Party as of the Restatement Closing Date
and (iv) restrictions in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien (provided, that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien).

(b)        Create or otherwise cause or suffer to exist or become effective or
permit any Subsidiary to cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any the Borrower or any
Subsidiary thereof to (i) pay dividends or make any other distributions to the
Borrower or any Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to the Borrower or any Subsidiary
Guarantor, (iii) make loans or advances to the Borrower or any Subsidiary
Guarantor, (iv) sell, lease or transfer any of its properties or assets to the
Borrower or any Subsidiary Guarantor or (v) act as a Guarantor pursuant to the
Loan Documents or any renewals, refinancings, exchanges, refundings or
extensions thereof, except (in respect of any of the matters referred to in
clauses (i) through (v) above) for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 8.3(c) (provided, that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided, that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Borrower, so long as such obligations are not entered into in
contemplation of such Person becoming a Subsidiary, (F) customary restrictions
contained in an agreement related to the sale of Property (to the extent such
sale is permitted pursuant to Section 8.1) that limit the transfer of such
Property pending the consummation of such sale, (G) customary restrictions in
leases, subleases, licenses and sublicenses or asset sale agreements otherwise
permitted by this Agreement so long as such restrictions relate only to the
assets subject thereto, (H) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (I) customary
provisions in joint venture agreements and other similar agreements

 

81



--------------------------------------------------------------------------------

applicable to joint ventures entered into in the ordinary course of business;
(J) customary net worth provisions contained in real estate leases entered into
by Subsidiaries, so long as the Borrower has determined in good faith that such
net worth provisions would not reasonably be expected to impair the ability of
the Borrower and its Subsidiaries to meet their ongoing obligations; (K)
restrictions in agreements in respect of Indebtedness permitted under Section
8.03 and incurred by a Subsidiary that is not a Credit Party, so long as such
restrictions do not limit the activities of any Credit Parties; (L) restrictions
on cash or other deposits imposed by customers of the Borrower and its
Subsidiaries under contracts entered into in the ordinary course of business; or
(M) restrictions contained in any receivables financing documentation with
respect to any Subsidiary which engages in no activities other than in
connection with the financing of accounts receivable of the Borrower and/or its
other Subsidiaries. For purposes of determining compliance with Section 8.10(b),
the priority of any preferred stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common Equity Interests shall not be deemed a restriction on the ability to make
distributions on an Equity Interest.

SECTION 8.11 Financial Covenants.

(a)        Maximum Leverage Ratio. Permit its Leverage Ratio to exceed 3.25 to
1.00 as of the last day of any fiscal quarter, for the period of four fiscal
quarters ending on such date.

(b)        Minimum Interest Coverage Ratio. Permit its Interest Coverage Ratio
to be less than or equal to 3.00 to 1.00 as of the last day of any fiscal
quarter, for the period of four fiscal quarters ending on such date.

ARTICLE IX

DEFAULT AND REMEDIES

SECTION 9.1 Events of Default. Each of the following specified events shall
constitute an “Event of Default”:

(a)        Payments. (i) The Borrower shall fail duly to pay any principal of
any Loan or any L/C Obligations when due, whether at maturity, by notice of
intention to prepay or otherwise, or (ii) the Borrower shall fail duly to pay
any interest, fee or any other amount payable under the Loan Documents when due
and the continuance thereof for three days.

(b)        Covenants. (i) The Borrower shall fail duly to observe or perform any
term, covenant, or agreement contained in Article VIII, or (ii) the Borrower
shall fail duly to observe or perform any other term, covenant or agreement
contained in this Agreement, and such failure shall have continued unremedied
for a period of 30 days after any Responsible Officer becomes aware of such
failure.

(c)        Representations, etc. Any representation or warranty made or deemed
made by the Borrower or any Subsidiary in a Loan Document, or any statement or
representation made in any certificate, report or opinion delivered by or on
behalf of the Borrower or any Subsidiary in

 

82



--------------------------------------------------------------------------------

connection with a Loan Document, shall prove to have been false or misleading in
any material respect when so made or deemed made.

(d)        Default Under Other Agreements. The Borrower or any Subsidiary shall
fail to pay any Indebtedness (other than obligations hereunder) in an amount of
$7,500,000 or more when due or default shall occur under one or more indentures,
agreements or other instruments under which any Indebtedness of the Borrower or
any Subsidiary in an aggregate principal amount of $7,500,000 or more may be
issued or created and such default shall continue for a period of time
sufficient to permit the holder or beneficiary of such Indebtedness or a trustee
therefor to cause the acceleration of the maturity of any such Indebtedness or
any mandatory unscheduled prepayment, purchase or funding thereof.

(e)        Bankruptcy, etc. (i) An involuntary case or other proceeding shall be
commenced against the Borrower or any Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
applicable bankruptcy, insolvency, reorganization or similar law or seeking the
appointment of a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of it or any substantial part of its property,
and such involuntary case or other proceeding shall remain undismissed and
unstayed for a period of more than 60 days; or an order or decree approving or
ordering any of the foregoing shall be entered and continued unstayed and in
effect, or (ii) the Borrower or any Subsidiary shall commence a voluntary case
or proceeding under any applicable bankruptcy, insolvency, reorganization or
similar law or any other case or proceeding to be adjudicated a bankrupt or
insolvent, or any of them shall consent to the entry of a decree or order for
relief in respect of the Borrower or any such Subsidiary in an involuntary case
or proceeding under any applicable bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against any of them, or any of them shall file a petition or answer
or consent seeking reorganization or relief under any applicable law, or any of
them shall consent to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of the Borrower or any such Subsidiary or any
substantial part of their respective property, or any of them shall make an
assignment for the benefit of creditors, or any of them shall admit in writing
its inability to pay its debts generally as they become due, or the Borrower or
any such Subsidiary shall take corporate action in furtherance of any such
action.

(f)        Judgments. One or more final judgments or orders for the payment of
money against the Borrower or any Subsidiary or attachments against its
property, (i) which in the aggregate exceed $7,500,000 (excluding amounts
covered by reputable, independent third-party insurance as to which the insurer
does not dispute coverage but agrees to make payment) or (ii) the operation or
result of which, individually or in the aggregate, could be to interfere
materially and adversely with the conduct of the business of the Borrower and
its Subsidiaries, taken as a whole, remain unpaid, unstayed on appeal,
undischarged, unbonded, or undismissed for a period of more than 30 days.

(g)        ERISA. The Borrower or any other member of the ERISA Group shall fail
to pay when due an amount or amounts which it shall have become liable to pay to
the PBGC or to a Plan or a Multiemployer Plan in excess of $1,000,000; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $1,000,000 (collectively, a

 

83



--------------------------------------------------------------------------------

“Material Plan”) shall be filed by the Borrower or any Subsidiary or any other
member of the ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Borrower or any other member of the ERISA Group to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated.

(h)        Validity of Loan Documents. (i) The Borrower or any Subsidiary, or
any Person acting on behalf of the Borrower or a Subsidiary, or any Governmental
Authority challenges the validity of any Loan Document or the Borrower’s or a
Subsidiary’s obligations thereunder or any Loan Document ceases to be in full
force and effect or is modified other than in accordance with the terms thereof
and hereof, or (ii) any court or governmental or regulatory authority shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) which is in effect and which prohibits, enjoins or otherwise
restricts, in a manner that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect on any of the transactions
contemplated under the Loan Documents.

(i)        Change of Control. Any person or group of persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated
by the SEC under said Act), or shall have acquired control, directly or
indirectly, of 25% or more of the outstanding shares of common stock of the
Borrower; or, during any period of 12 consecutive calendar months, individuals
(i) who were directors of the Borrower on the first day of such period, or (ii)
who were nominees of such directors, or (iii) whose nomination or election to
the board of directors of the Borrower was approved by a majority of the
individuals referred to in clauses (i) and (ii) above, shall cease to constitute
a majority of the board of directors of the Borrower.

SECTION 9.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a)        Acceleration; Termination of Revolving Credit Facility.

(i)        Terminate the Revolving Credit Commitment and declare the principal
of and interest on the Loans and the Reimbursement Obligations at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations (other than
Interest Rate Protection Agreements or Other Hedge Agreements), to be forthwith
due and payable, whereupon the same shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by the Borrower, anything in this Agreement or the other
Loan Documents to the contrary notwithstanding, and terminate the Credit

 

84



--------------------------------------------------------------------------------

Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 9.1(e), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding; and

(ii)        exercise on behalf of the Secured Parties all of its other rights
and remedies under this Agreement, the other Loan Documents and Applicable Law,
in order to satisfy all of the Obligations.

(b)        Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time provide Cash Collateral in an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such Cash
Collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay the other Obligations on a pro rata basis. After
all such Letters of Credit shall have expired or been fully drawn upon, the
Reimbursement Obligation shall have been satisfied and all other Obligations
shall have been paid in full, the balance, if any, in such Cash Collateral
account shall be returned to the Borrower.

(c)        Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a)        The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

(b)        Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit Parties or any of them shall
be vested exclusively in, and all

 

85



--------------------------------------------------------------------------------

actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 9.2 for the benefit of all the Lenders and the Issuing Lenders;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Issuing Lender or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Lender or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 11.4 (subject to the terms of Section 4.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 4.6, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

SECTION 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Lender in its
capacity as such and the Swingline Lender in its capacity as such (ratably among
the Administrative Agent, each Issuing Lender and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them);

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations (ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them);

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and Secured Hedge
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders and the counterparties to the
Secured Hedge Obligations in proportion to the respective amounts described in
this clause Fourth held by them);

Fifth, to the Administrative Agent for the account of each Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding;

 

86



--------------------------------------------------------------------------------

Sixth, to payment of that portion of the Secured Obligations constituting unpaid
principal Secured Cash Management Obligations (ratably among the Lenders and the
counterparties to the Secured Cash Management Agreements in proportion to the
respective amounts described in this clause Sixth held by them); and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable counterparty to such Secured Cash Management
Agreement or Secured Hedge Agreements. Each such counterparty not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a “Lender” party hereto.

SECTION 9.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Document that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Issuing Lenders and the Administrative Agent under Sections 3.3, 4.3 and
11.3) allowed in such judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.3,
4.3 and 11.3.

 

87



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.1        Appointment and Authority. Each of the Lenders and each
Issuing Lender hereby irrevocably designates and appoints Wells Fargo to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Lenders, and
neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied obligations arising under agency doctrine
of any applicable law. Instead such term is used as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
contracting parties.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as counterparty to
a Secured Hedge Agreement or Secured Cash Management Agreement, as applicable)
and each of the Issuing Lenders hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Credit Party to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto (including, without
limitation, to enter into additional Loan Documents or supplements to existing
Loan Documents on behalf of the Lenders). In this connection, the Administrative
Agent, as “collateral agent”, and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
X for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Articles X and XI
(including Section 11.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 10.2        Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

88



--------------------------------------------------------------------------------

SECTION 10.3        Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 10.4        Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any

 

89



--------------------------------------------------------------------------------

electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 10.5        Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 10.6        Resignation of Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, subject to
the consent of the Borrower (such consent not to unreasonably be withheld)
unless an Event of Default has occurred and is continuing. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation or such earlier day as shall be agreed by the Required
Lenders (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the
Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice; provided, that in no event shall any such successor
Administrative Agent be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

90



--------------------------------------------------------------------------------

(b)        With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(c)        Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall, as expeditiously as possible, issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

SECTION 10.7        Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

91



--------------------------------------------------------------------------------

SECTION 10.8        No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

SECTION 10.9        Collateral and Guaranty Matters. Each Lender (including any
counterparty to any Secured Hedge Agreement or Secured Cash Management Agreement
that was a Lender or an Affiliate of any Lender at the time such agreement was
executed) irrevocably authorizes the Administrative Agent, at its option and in
its discretion, without notice to, or vote or consent of, any counterparty to
any Secured Hedge Agreement or Secured Cash Management Agreement that was a
Lender or an Affiliate of any Lender at the time such agreement was executed:

(a)         to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon the termination of the Revolving Credit Commitment and
payment in full of all Obligations (other than contingent indemnification
obligations not then due) and the expiration or termination of all Letters of
Credit, (ii) that is sold, transferred or to be sold or transferred as part of
or in connection with any sale or other transaction permitted hereunder or under
any other Loan Document, (iii) as provided in Section 7.15(c), or (iv) if
approved, authorized or ratified in writing in accordance with Section 11.2;

(b)    to release any Subsidiary Guarantor (whether or not on the date of such
release there may be outstanding Specified Obligations or contingent
indemnification obligations not then due) from its obligations under the
Subsidiary Guaranty Agreement and any other Loan Documents if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder; and

(c)        to subordinate or release any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 10.9. In each case as specified in this
Section 10.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the Borrower such documents as the Borrower may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 10.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an disposition of assets permitted pursuant to Section 8.1, the Liens created by
any of the Security Documents on such property shall be automatically released
without need for further action by any person.

 

92



--------------------------------------------------------------------------------

SECTION 10.10        Secured Hedge Agreements and Secured Cash Management
Agreements. No counterparty to any Secured Hedge Agreement or Secured Cash
Management Agreement that was a Lender or an Affiliate of any Lender at the time
such agreement was executed that obtains the benefits of Section 9.4 or any
other Loan Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article X to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable counterparty to each such agreement, as the case may be.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1        Notices.

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

 

If to the Borrower:

 

Apogee Enterprises, Inc.

 

4400 West 78th Street, Suite 520

 

Minneapolis, MN 55435

 

Attention: Mr. Gary Johnson

 

Telephone No.: (952) 487-7542

 

Telecopy No.: (612) 896-2400

 

E-mail: gjohnson@apog.com

If to Wells Fargo as

 

Administrative Agent:

  Wells Fargo Bank, National Association   1525 West W.T. Harris Blvd.  
Charlotte, NC 28262   Attention of: Syndication Agency Services   Telephone
No.: (704) 590-2703   Telecopy No.: (704) 715-0092

 

93



--------------------------------------------------------------------------------

With copies to:

 

Wells Fargo Bank, National Association

 

301 South College Street

 

Charlotte, NC 20202

 

Attention of: Kara Treiber

 

Telephone No.: (704) 715-6082

 

E-mail: kara.treiber@wellsfargo.com

If to Wells Fargo as

 

Issuing Lender:

 

Wells Fargo Bank, National Association

 

401 Linden Street, 1st Floor

 

Winston-Salem, NC 27101

 

Attention: Standby L/C Department

 

Telephone No.: (336) 735-3372

If to U.S. Bank as

 

Issuing Lender:

 

U.S. Bank National Association

 

800 Nicollet Mall

 

Minneapolis, MN 55402

 

Attention: Mila Yakovlev

 

Telephone No.: (612) 303-3779

 

Telecopy No.: 612-303-2265

 

E-mail: ludmila.yakovlev@usbank.com

If to any Lender:

 

To the address of such Lender set forth on the Register.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or

 

94



--------------------------------------------------------------------------------

communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided, that for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

(c)        Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d)        Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(e)        Platform.

(i)        Each Credit Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Borrower Materials available to the Issuing
Lenders and the other Lenders by posting the Borrower Materials on the Platform.

(ii)        The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

SECTION 11.2        Amendments, Waivers and Consents. Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in

 

95



--------------------------------------------------------------------------------

writing signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and delivered to the Administrative Agent and,
in the case of an amendment, signed by the Borrower; provided, that no
amendment, waiver or consent shall:

(a)        increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.2) or increase the amount of Loans
of any Lender, in any case, without the written consent of such Lender;

(b)        except as provided in Section 2.7, waive, extend or postpone any date
fixed by this Agreement or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

(c)        reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(d)        change Section 4.6 or Section 9.4 in a manner that would alter the
pro rata sharing of payments or order of application required thereby without
the written consent of each Lender directly and adversely affected thereby;

(e)        except as otherwise permitted by this Section 11.2 change any
provision of this Section or reduce the percentages specified in the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly and adversely affected thereby;

(f)        consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 8.1), in each case, without the
written consent of each Lender;

(g)         release all of the Subsidiary Guarantors or the Subsidiary
Guarantors comprising substantially all of the credit support for the
Obligations, in any case, from the Subsidiary Guaranty Agreement (other than as
authorized in Section 10.9), without the written consent of each Lender; or

(h)        release all or substantially all of the Collateral or terminate the
Collateral Agreement (except as otherwise specifically permitted or contemplated
in this Agreement or the Collateral Agreement) without the written consent of
each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties

 

96



--------------------------------------------------------------------------------

of such Issuing Lender under this Agreement or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by such Issuing Lender;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) each
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; (v) each Letter of Credit
Application may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; provided, that a copy of such
amended Letter of Credit Application shall be promptly delivered to the
Administrative Agent upon such amendment or waiver; (vi) any waiver, amendment
or modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time; and (vii)
the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error, ambiguity, defect or inconsistency or omission of a
technical or immaterial nature in any such provision. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that without the
consent of such Defaulting Lender, (a) the Revolving Credit Commitment of such
Defaulting Lender may not be increased or extended, (b) the principal of any
Loans owing to such Defaulting Lender may not be reduced (unless all Lenders
affected thereby are treated similarly), and (c) the maturity date of any Loans
owing to such Defaulting Lender may not be extended.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 4.14 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
and (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.

 

97



--------------------------------------------------------------------------------

SECTION 11.3        Expenses; Indemnity.

(a)        Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel to the Administrative Agent and Wells Fargo Securities, LLC, in
connection with the syndication of the credit facilities provided for herein and
the preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (and of such special and local counsel as the Administrative Agent may
reasonably require), in connection with the administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof, (iii) all reasonable out of pocket expenses
incurred by the any Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iv) all out of pocket expenses incurred by the Administrative
Agent, any Lender or any Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)        Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), Wells Fargo Securities, LLC,
each Lender and each Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims, penalties, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Substances on or from any property owned or operated by any Credit
Party or any Subsidiary thereof, or any Environmental Claim related in any way
to any Credit Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or

 

98



--------------------------------------------------------------------------------

any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee; provided
further, that the Indemnitees will make reasonable efforts to coordinate and to
utilize the minimum number of law firms or counsel reasonably necessary to
conduct properly any litigation with respect to which indemnity is sought under
this Section 11.3(b).

(c)        Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided, that with respect to such unpaid amounts
owed to any Issuing Lender or the Swingline Lender solely in its capacity as
such, only the Revolving Credit Lenders shall be required to pay such unpaid
amounts, such payment to be made severally among them based on such Revolving
Credit Lenders’ Revolving Credit Commitment Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought or,
if the Revolving Credit Commitment has been reduced to zero as of such time,
determined immediately prior to such reduction); provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 4.7.

(d)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

99



--------------------------------------------------------------------------------

(e)        Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

(f)        Survival. Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

SECTION 11.4        Right of Set Off. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender or, the Swingline Lender or any such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 9.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, each Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 11.5        Governing Law; Jurisdiction, Etc.

(a)        Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(a)        Submission to Jurisdiction. The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether

 

100



--------------------------------------------------------------------------------

in law or equity, whether in contract or in tort or otherwise, against the
Administrative Agent, any Lender, any Issuing Lender, the Swingline Lender, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the exclusive jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent,
any Lender, any Issuing Lender or the Swingline Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(b)        Waiver of Venue. The Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(c)        Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 11.6        Waiver of Jury Trial.

(a)        EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or to any Lender directly or the Administrative Agent or any Lender
receives any payment or proceeds of

 

101



--------------------------------------------------------------------------------

the Collateral or any Lender exercises its right of setoff, which payments or
proceeds (including any proceeds of such setoff) or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, other Applicable Law or equitable cause, then, to the extent
of such payment or proceeds repaid, the Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its applicable ratable share (without duplication) of any
amount so recovered from or repaid by the Administrative Agent plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.

SECTION 11.8        Punitive Damages. The Administrative Agent, the Lenders and
the Borrower (on behalf of itself and the other Credit Parties) hereby agree
that no such Person shall have a remedy of punitive or exemplary damages against
any other party to a Loan Document and each such Person hereby waives any right
or claim to punitive or exemplary damages that they may now have or may arise in
the future in connection with any Dispute, whether such Dispute is resolved
through arbitration or judicially.

SECTION 11.9        Successors and Assigns; Participations.

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (except as otherwise permitted hereunder)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it

 

102



--------------------------------------------------------------------------------

or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B)        in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $15,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that the Borrower shall be deemed to have given its
consent ten (10) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such tenth (10th) Business
Day;

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) the Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)        the consents of each Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together

 

103



--------------------------------------------------------------------------------

with a processing and recordation fee of $3,500 for each assignment; provided,
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender, and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)            No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to any Person who directly provides products
or services that are the same or substantially similar to the products or
services provided by, and that constitute a material part of the business of,
the Credit Parties taken as a whole.

(vi)            No Assignment to Natural Persons. No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person) .

(vii)            Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the Restatement Closing Date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall

 

104



--------------------------------------------------------------------------------

cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and circumstances
occurring prior to the Restatement Closing Date of such assignment; provided,
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section (other
than a purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void).

(c)        Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Joinder Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitment of, and principal amounts
of (and stated interest on) the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person), the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.3(c) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.2 that directly
and adversely affects such Participant and could not be affected by a vote of
the Required Lenders. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 4.8, 4.9, 4.10 and 4.11 (subject to the
requirements and limitations therein, including the requirements of Section
4.11(f) (it being understood that the documentation required under Section
4.11(f) shall be delivered to the participating Lender)) to the same extent as
if it were a

 

105



--------------------------------------------------------------------------------

Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.12 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 4.8, 4.9, 4.10 and 4.11, with respect to such participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 4.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.6 as though it were a Lender.

(e)        Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 11.10        Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under

 

106



--------------------------------------------------------------------------------

any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, Participant or proposed Participant, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower, (j) to governmental regulatory authorities in connection with any
regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates, (k) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, or (l) with the consent of the Borrower,
deal terms and other information customarily reported to Thomson Reuters, other
bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Loan Documents. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 11.11        Performance of Duties. Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

SECTION 11.12        All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Revolving Credit
Commitments remain in effect or the Credit Facility has not been terminated.

SECTION 11.13        Survival.

(a)        All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not

 

107



--------------------------------------------------------------------------------

limited to, any such representation or warranty made in or in connection with
any amendment thereto) shall constitute representations and warranties made
under this Agreement. All representations and warranties made under this
Agreement shall be made or deemed to be made at and as of the Restatement
Closing Date (except those that are expressly made as of a specific date), shall
survive the Restatement Closing Date and shall not be waived by the execution
and delivery of this Agreement, any investigation made by or on behalf of the
Lenders or any borrowing hereunder.

(b)        Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 11.14        Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

SECTION 11.15        Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

SECTION 11.16        Counterparts; Integration; Effectiveness; Electronic
Execution.

(a)        Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Issuing Lenders, the Swingline Lender and/or
the Arrangers constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)        Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be

 

108



--------------------------------------------------------------------------------

of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 11.17    Term of Agreement. This Agreement shall remain in effect from
the Restatement Closing Date through and including the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full in cash, all Letters of Credit have
been terminated or expired (or Cash Collateralized) or otherwise satisfied in a
manner acceptable to the applicable Issuing Lender) and the Revolving Credit
Commitment has been terminated. No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

SECTION 11.18        USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act or any other Anti-Money Laundering Laws, it is required to obtain, verify
and record information that identifies the Borrower and Guarantors, which
information includes the name and address of the Borrower and each Guarantor and
other information that will allow such Lender to identify the Borrower or
Guarantor in accordance with the PATRIOT Act or such Anti-Money Laundering Laws.

SECTION 11.19        Inconsistencies with Other Documents; Independent Effect.

(a)        In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or any of its Subsidiaries or further
restricts the rights of the Borrower or any of its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

(b)        The Borrower acknowledges and agrees that each covenant contained in
Articles VII and VIII hereof shall be given independent effect. Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VII and VIII, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Article VII or VIII.

SECTION 11.20    No Advisory or Fiduciary Responsibility.

(a)        In connection with all aspects of each transaction contemplated
hereby, each Credit Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders,

 

109



--------------------------------------------------------------------------------

on the other hand, and the Borrower is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Administrative Agent, the
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(b)        Each Credit Party acknowledges and agrees that each Lender, the
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if such Lender, Arranger or Affiliate thereof were not
a Lender or Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facilities) and without any duty to
account therefor to any other Lender, the Arrangers, the Borrower or any
Affiliate of the foregoing. Each Lender, the Arrangers and any Affiliate thereof
may accept fees and other consideration from the Borrower or any Affiliate
thereof for services in connection with this Agreement, the Credit Facilities or
otherwise without having to account for the same to any other Lender, the
Arrangers, the Parent, the Borrower or any Affiliate of the foregoing.

SECTION 11.21        Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement, as
amended, effective from and after the Restatement Closing Date. The execution
and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement. On the
Restatement Closing Date, the credit facilities described in the Existing Credit
Agreement, as amended, shall be amended, supplemented, modified and restated in
their entirety by the facilities described herein, and all loans and other
obligations of the Borrower outstanding as of such date under the Existing
Credit Agreement, as amended, shall be deemed to be loans and

 

110



--------------------------------------------------------------------------------

obligations outstanding under the corresponding facilities described herein,
without any further action by any Person, except that the Administrative Agent
shall make such transfers of funds as are necessary in order that the
outstanding balance of such Loans, together with any Loans funded on the
Restatement Closing Date, reflect the respective Commitment of the Lenders
hereunder.

SECTION 11.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature pages to follow]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

APOGEE ENTERPRISES, INC., as Borrower

By: /s/ Gary R. Johnson                                

Name: Gary R. Johnson

Title: Vice President and Treasurer

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

AGENTS AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Swingline Lender, Issuing Lender and Lender

By: /s/ Kara Treiber                                      

Name: Kara Treiber

Title: Vice President

 

  

    2

Credit Agreement Signature Page   



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent, Issuing Lender and Lender
By: /s/ Mila Yakovlev                                     Name: Mila Yakovlev
Title: Vice President

 

  

    3

Credit Agreement Signature Page   



--------------------------------------------------------------------------------

COMERICA BANK, as Lender By: /s/ Mark J.
Leveille                                 Name: Mark J. Leveille Title: Vice
President

 

  

    4

Credit Agreement Signature Page   



--------------------------------------------------------------------------------

BMO HARRIS BANK, NA, as Lender

By:

 

/s/ Philip Sanfilippo                              

Name: Philip Sanfilippo

Title: Vice President

 

  

    5

Credit Agreement Signature Page   



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as Lender By: /s/ Molly
Drennan                                   Name: Molly Drennan Title: Senior Vice
President

 

  

    6

Credit Agreement Signature Page   



--------------------------------------------------------------------------------

Schedule 1.2

Revolving Credit Commitments

 

Lender    Revolving Credit Commitment

Wells Fargo Bank, National Association

   $47,500,000

U.S. Bank National Association

   $47,500,000

BMO Harris Bank, NA

   $35,000,000

Comerica Bank

   $25,000,000

The Northern Trust Company

   $20,000,000      $175,000,000



--------------------------------------------------------------------------------

Schedule 3.1

Existing Letters of Credit

 

                   Notice      Total Amounts   Letters of Credit    Expiration  
   LC #      needed      Committed  

LOC-IRB’s

           

City of Wausau, Wisconsin

     7/1/2017         5322-30         90 days         $ 1,030,137     

Illinois Development Fiance Authority

     7/1/2017         5323-30         90 days         $ 1,030,137     

City of Faribault, Minnesota

     7/1/2017         5324-30         90 days         $ 1,030,137     

Development Authority of Bulloch County, Georgia

     7/1/2017         5321-30         90 days         $ 5,562,740     

Michigan

     7/1/2017         5719-30         90 days         $ 10,273,973              
  

 

 

 

Total of Wells  Fargo LOC - IRB’s-inside facility and not collateralized

     *these are not an evergreen but you can amend the expiry date         $
18,927,124     

One Bryant Park LLC

     3/31/2031         IS0005520         90 days         $ 2,500,000           
     

 

 

                $ 2,500,000     

St George Recovery Zone Facility Bond

     7/1/2017         5361-30         90 days         $ 2,054,794              
  

 

 

             

 

 

       Total LOC’s issued         23,481,918                 

 

 

       Total LOC’s issued under credit facility         23,481,918              
  

 

 

             

 

 

 

Total Wells Fargo

              $ 23,481,918                 

 

 

 



--------------------------------------------------------------------------------

Schedule 6.2

Subsidiaries

Active Subsidiaries

 

Name:

  

Alumicor Limited

Jurisdiction of Organization:

  

Ontario

Owner:

  

Borrower (100%)

Name:

  

Apogee Services, Inc.

Jurisdiction of Organization:

  

Minnesota

Owner:

  

Harmon, Inc. (100%)

Name:

  

Apogee Wausau Group, Inc.

Jurisdiction of Organization:

  

Wisconsin

Owner:

  

Borrower (100%)

Name:

  

Harmon Contract, Inc.

Jurisdiction of Organization:

  

Minnesota

Owner:

  

Borrower (100%)

Name:

  

Harmon, Inc.

Jurisdiction of Organization:

  

Minnesota

Owner:

  

Borrower (100%)

Name:

  

Tru Vue, Inc.

Jurisdiction of Organization:

  

Illinois

Owner:

  

Borrower (100%)

Name:

  

Viracon Georgia, Inc.

Jurisdiction of Organization:

  

Minnesota

Owner:

  

Viracon, Inc. (100%)

Name:

  

Viracon, Inc.

Jurisdiction of Organization:

  

Minnesota

Owner:

  

Borrower (100%)

Name:

  

Tubelite Inc.

Jurisdiction of Organization:

  

Michigan

Owner:

  

Borrower (100%)

Name:

  

Prism Assurance, Ltd.

Jurisdiction of Organization:

  

Vermont

Owner:

  

Borrower (100%)



--------------------------------------------------------------------------------

Name:

  

Glassec Vidros de Seguranca Ltda.

Jurisdiction of Organization:

  

Brazil

Owner:

  

Viracon, Inc. (99.99%)

  

Harmon Contract, Inc. (0.01%)

Name:

  

Tru Vue Netherlands, B .V.

Jurisdiction of Organization:

  

Netherlands

Owner:

  

Tru Vue, Inc. (100%)

Name:

  

Viracon Singapore Pte. Ltd.

Jurisdiction of Organization:

  

Singapore

Owner:

  

Viracon, Inc. (100%)



--------------------------------------------------------------------------------

Schedule 6.6

Litigation; Labor Controversies

None.



--------------------------------------------------------------------------------

Schedule 6.15

Environmental

None.



--------------------------------------------------------------------------------

Schedule 8.2

Liens

 

Debtor    Secured Party    Filing Information    Collateral
Apogee Enterprises, Inc    Dell Financial Services, L.L.C.   

File No. 20011251891

Filed: 8/2/2001

Lapse Date: 8/2/2021

 

Continuation Amendment

File No. 20061236652

Filed: 6/15/2006

 

Continuation Amendment

File No. 20112495311

Filed: 7/13/2011

 

Amendment

File No. 20122827222

Filed: 5/11/2012

 

Continuation Amendment

File No. 895783700620

Filed: 7/20/2016

 

   Leased equipment Apogee Enterprises, Inc.    First American Commercial
Bancorp, Inc.   

File No. 201018781514

Filed: 1/19/2010

Lapse Date: 1/19/2020

 

Continuation Amendment

File No. 801516800028

Filed: 12/26/2014

 

   Leased equipment Apogee Enterprises, Inc.    First American Commercial
Bancorp, Inc.   

File No. 201022014201

Filed: 11/2/2010

Lapse Date: 11/2/2020

 

Continuation Amendment

File No. 849243000228

Filed: 10/23/2015

 

   Leased equipment



--------------------------------------------------------------------------------

Debtor    Secured Party    Filing Information    Collateral

Apogee Enterprises, Inc.

Viracon Georgia, Inc.

Viracon, Inc.

   GE Capital Commercial Inc.   

File No. 201123582741

Filed: 3/23/2011

Lapse Date: 3/23/2021

 

Amendment

File No. 20143806495

Filed: 9/29/2014

 

Amendment

File No. 864607300925

Filed: 1/4/2016

 

Amendment

File No. 864607300949

Filed: 1/4/2016

 

Continuation Amendment

File No. 864607300951

Filed: 1/4/2016

 

Amendment

File No. 864607300963

Filed: 1/4/2016

 

   Leased equipment Apogee Enterprises, Inc.    First American Commercial
Bancorp, Inc.   

File No. 201124058400

Filed: 4/28/2011

Lapse Date: 4/28/2016

 

Amendment

File No. 201221738733

Filed: 2/27/2012

 

Amendment

File No. 20122738728

Filed: 2/29/2012

 

   Leased equipment Apogee Enterprises, Inc.    Wells Fargo Bank, National
Association, as agent   

File No. 201125818477

Filed: 10/12/2011

Lapse Date: 10/12/2016

 

   Leased equipment Apogee Enterprises, Inc.    Wells Fargo Bank National
Association, as agent   

File No. 201125834760

Filed: 10/13/2011

Lapse Date: 10/13/2016

 

   Leased equipment



--------------------------------------------------------------------------------

Debtor    Secured Party    Filing Information    Collateral Apogee Enterprises,
Inc.   

Insight Investments, LLC

Wells Fargo Equipment Finance, Inc.

MB Financial Bank, N.A.

  

File No. 201227586378

Filed: 3/16/2012

Lapse Date: 3/16/2017

 

Amendment

File No. 20122842822

Filed: 5/25/2012

 

Amendment

File No. 20133476688

Filed: 12/6/2013

 

   Leased equipment Apogee Enterprises, Inc.    Trimarc Financial, Inc.   

File No. 201227724219

Filed: 3/28/2012

Lapse Date: 3/28/2017

 

   Leased equipment Apogee Enterprises, Inc.    Dell Financial Services L.L.C.
  

File No. 201229276836

Filed: 8/15/2012

Lapse Date: 8/15/2017

 

   Leased equipment

Apogee Enterprises, Inc.

Viracon, Inc.

   Wells Fargo Equipment Finance, Inc.   

File No. 201230358125

Filed: 11/30/2012

Lapse Date: 11/30/2017

 

Amendment

File No. 20123065650

Filed: 12/26/2012

 

   Specific equipment

Apogee Enterprises, Inc.

Viracon, Inc.

   Wells Fargo Equipment Finance, Inc.   

File No. 201230361102

Filed: 11/30/2012

Lapse Date: 11/30/2017

 

Amendment

File No. 20123065650

Filed: 12/26/2012

 

   Specific equipment Apogee Enterprises, Inc.    Key Equipment Finance Inc.   

File No. 201332548540

Filed: 5/30/2013

Lapse Date: 5/30/2018

 

   Leased equipment Apogee Enterprises, Inc.    PNC Equipment Finance, LLC   

File No. 201435855534

Filed: 3/13/2014

Lapse Date: 3/13/2019

 

   Leased equipment Apogee Enterprises, Inc.    Wisconsin Lift Truck Corp   

File No. 201437368005

Filed: 7/23/2014

Lapse Date: 7/23/2019

 

   Specific equipment



--------------------------------------------------------------------------------

Debtor    Secured Party    Filing Information    Collateral

Apogee Enterprises, Inc.

Viracon, Inc.

   BB&T Equipment Finance Corporation   

File No. 201438037599

Filed: 9/25/2014

Lapse Date: 9/25/2019

 

Amendment

File No. 798276101033

Filed: 12/9/2014

 

   Specific equipment and leased equipment Apogee Enterprises, Inc.    Key
Equipment Finance, a Division of Keybank NA   

File No. 201438399716

Filed: 10/29/2014

Lapse Date: 10/29/2019

 

   Leased equipment

Apogee Enterprises, Inc.

Viracon, Inc.

   BB&T Equipment Finance Corporation   

File No. 859144700825

Filed: 12/11/2015

Lapse Date: 12/11/2020

 

   Leased equipment Apogee Enterprises, Inc.    Wells Fargo Equipment Finance,
Inc.   

File No. 859528200036

Filed: 12/11/2015

Lapse Date: 12/11/2020

 

   Specific equipment

Apogee Enterprises, Inc.

Tubelite Inc.

   BB&T Equipment Finance Corporation   

File No. 875272702014

Filed: 2/26/2016

Lapse Date: 2/26/2021

 

   Leased equipment Apogee Wausau Group, Inc.    Citibank, N.A.   

File No. 040010269927

Filed: 6/22/2004

Lapse Date: 6/22/2019

 

Continuation Amendment

File No. 090003155115

Filed: 3/13/2009

 

Continuation Amendment

File No. 140003720113

Filed: 3/24/2014

 

   Accounts receivable from The Stanley Works Co. purchased by Citibank, N.A.,
per the terms of the Supplier Agreement between Apogee Wausaw Group, Inc. and
Citibank, all N.A. Apogee Wausau Group, Inc.    Wisconsin Lift Truck Corp   

File No. 160010309720

Filed: 8/3/2016

Lapse Date: 8/3/2021

 

   Specific equipment Apogee Wausau Group, Inc.    Wisconsin Lift Truck Corp   

File No. 160010648019

Filed: 8/10/2016

Lapse Date: 8/10/2021

 

   Specific equipment Apogee Wausau Group, Inc.    Haas Factory Outlet, LLC   

File No. 160011780825

Filed: 9/6/2016

Lapse Date: 9/6/2021

 

   Specific equipment



--------------------------------------------------------------------------------

Debtor    Secured Party    Filing Information    Collateral Harmon, Inc.   
First American Commercial Bancorp, Inc.   

File No. 201018782151

Filed: 1/19/2010

Lapse Date: 1/19/2020

 

Continuation Amendment

File No. 801516800030

Filed: 12/26/2014

 

   Leased equipment Harmon, Inc.    First American Commercial Bancorp, Inc.   

File No. 201022014910

Filed: 11/2/2010

Lapse Date: 11/2/2020

 

Continuation Amendment

File No. 849243000230

Filed: 10/23/2015

 

   Leased equipment Harmon, Inc.    Toyota Motor Credit Corporation   

File No. 201332448032

Filed: 5/21/2013

Lapse Date: 5/21/2018

   Specific equipment Harmon, Inc.    Toyota Motor Credit Corporation   

File No. 201332464161

Filed: 5/22/2013

Lapse Date: 5/22/2018

   Specific equipment Harmon, Inc.    Toyota Motor Credit Corporation   

File No. 201332992457

Filed: 7/3/2013

Lapse Date: 7/3/2018

   Specific equipment Harmon, Inc.    Kaleida Health   

File No. 833212800025

Filed: 7/14/2015

Lapse Date: 7/14/2020

 

   Specific equipment Harmon, Inc.    Toyota Motor Credit Corporation   

File No. 834803000229

Filed: 7/29/2015

Lapse Date: 7/29/2020

   Specific equipment Harmon, Inc.    Kaleida Health   

File No. 836312100028

Filed: 8/11/2015

Lapse Date: 8/11/2020

 

   Specific equipment Harmon, Inc.    Kaleida Health   

File No. 838380800029

Filed: 8/24/2015

Lapse Date: 8/24/2020

   Specific equipment Harmon, Inc.    Kaleida Health   

File No. 844286700025

Filed: 9/29/2015

Lapse Date: 9/29/2020

 

   Specific equipment Harmon, Inc.    Kaleida Health   

File No. 853586200022

Filed: 11/10/2015

Lapse Date: 11/10/2020

   Specific equipment Harmon, Inc.    Kaleida Health   

File No. 867112300027

Filed: 1/14/2016

Lapse Date: 1/14/2021

 

   Specific equipment Harmon, Inc.    Kaleida Health   

File No. 867108800028

Filed: 1/14/2016

Lapse Date: 1/14/2021

 

   Specific equipment



--------------------------------------------------------------------------------

Debtor    Secured Party    Filing Information    Collateral Harmon, Inc.   
Kaleida Health   

File No. 869178700027

Filed: 1/26/2016

Lapse Date: 1/26/2021

 

   Specific equipment Harmon, Inc.    Kaleida Health   

File No. 893612600029

Filed: 6/28/2016

Lapse Date: 6/28/2021

 

   Specific equipment Harmon, Inc.    HYG Financial Services Inc.   

File No. 894644500061

Filed: 7/8/2016

Lapse Date: 7/8/2021

 

   Leased equipment Tubelite Inc.    Crown Credit Company   

File No. 2009089332-8

Filed: 6/16/2009

Lapse Date: 6/16/2019

 

Continuation Amendment

File No. 2014071913-1

Filed: 5/19/2014

 

   Leased equipment Tubelite Inc.    Alcan Primary Products Company LLC   

File No. 2014039878-5

Filed: 3/21/2014

Lapse Date: 3/21/2019

 

   Specific equipment Tubelite Inc.    De Lage Landen Financial Services, Inc.
  

File No. 2015081100-2

Filed: 6/8/2015

Lapse Date: 6/8/2020

 

   Leased equipment Tubelite Inc.    Ice Rentals, Inc.   

File No. 2015154180-8

Filed: 11/2/2015

Lapse Date: 11/2/2020

 

   Specific equipment

Apogee Enterprises, Inc.

Tubelite Inc.

   BB&T Equipment Finance Corporation   

File No. 2016026294-6

Filed: 2/26/2016

Lapse Date: 2/26/2021

 

   Leased equipment Tru Vue, Inc.    First American Commercial Bancorp, Inc.   

File No. 13856958

Filed: 12/4/2008

Lapse Date: 12/4/2038

  

Leased equipment (Filed in connection with a Public-Finance Transaction)

 

Tru Vue, Inc.    Key Equipment Finance Inc.   

File No. 18294761

Filed: 5/29/2013

Lapse Date: 5/29/2018

 

   Leased equipment



--------------------------------------------------------------------------------

Debtor    Secured Party    Filing Information    Collateral

Viracon, Inc.

Apogee Enterprises, Inc.

Vircon Georgia, Inc.

   GE Capital Commercial Inc.   

File No. 201123582741

Filed: 3/23/2011

Lapse Date: 3/23/2021

 

Amendment

File No. 20143806495

Filed: 9/29/2014

 

Amendment

File No. 864607300925

Filed: 1/4/2016

 

Amendment

File No. 864607300937

Filed: 1/4/2016

 

Amendment

File No. 864607300949

Filed: 1/4/2016

 

Continuation Amendment

File No. 864607300951

Filed: 1/4/2016

 

Amendment

File No. 864607300963

Filed: 1/4/2016

 

   Leased equipment Viracon, Inc.    Wells Fargo Bank, National Association, as
agent   

File No. 201125818605

Filed: 10/12/2011

 

   Leased equipment Viracon, Inc.    Toyota Motor Credit Corporation   

File No. 201126099003

Filed: 11/7/2011

 

   Leased equipment Viracon, Inc.    Toyota Motor Credit Corporation   

File No. 201126164596

Filed: 11/14/2011

 

   Leased equipment Viracon, Inc.    Toyota Motor Credit Corporation   

File No. 201126205613

Filed: 11/16/2011

 

   Leased equipment Viracon, Inc.    Toyota Motor Credit Corporation   

File No. 201226864051

Filed: 1/13/2012

Lapse Date: 1/13/2017

 

   Leased equipment

Viracon, Inc.

Apogee Enterprises, Inc.

   Wells Fargo Equipment Finance, Inc.   

File No. 201230358125

Filed: 11/30/2012

Lapse Date: 11/30/2017

 

   Specific equipment



--------------------------------------------------------------------------------

Debtor    Secured Party    Filing Information    Collateral

Viracon, Inc.

Apogee Enterprises, Inc.

   Wells Fargo Equipment Finance, Inc.   

File No. 201230361102

Filed: 11/30/2012

Lapse Date: 11/30/2017

 

Amendment

File No. 20123065650

Filed: 12/26/2012

 

   Specific equipment Viracon, Inc.    Key Equipment Finance Inc.   

File No. 201332548475

Filed: 5/30/2013

Lapse Date: 5/30/2018

 

   Leased equipment Viracon Inc.    Toyota Motor Credit Corporation   

File No. 201334339189

Filed: 10/29/2013

Lapse Date: 10/29/2018

 

   Specific equipment Viracon Inc.   

CNMC Sub-CDE 27 LLC

And

MMCDC New Markets Fund XXXIX, LLC

And

Waveland SUB CDE XXVII, LLC

 

  

File No. 201334583121

Filed: 11/19/2013

Lapse Date: 11/19/2018

   Specific equipment, the Project Funds Account as described in the
Construction and Term Loan Agreement dated November 7, 2013. Viracon, Inc.   
Key Equipment Finance Inc.   

File No. 201334936124

Filed: 12/23/2013

Lapse Date: 12/23/2018

 

   Leased equipment

Viracon, Inc.

Apogee Enterprises, Inc.

   BB&T Equipment Finance Corporation   

File No. 201438037599

Filed: 9/25/2014

Lapse Date: 9/25/2019

 

Amendment

File No. 798276101033

Filed: 12/9/2014

 

   Specific and leased equipment Viracon Inc.    BB&T Equipment Finance
Corporation   

File No. 859144700825

Filed: 12/11/2015

Lapse Date: 12/11/2020

 

   Leased equipment



--------------------------------------------------------------------------------

Debtor    Secured Party    Filing Information    Collateral Viracon Inc.   

CCM Community Development LIX LLC

And

CCM Community Development LXIII LLC

And

Wells Fargo Community Development Enterprise

Round 12 Subsidiary 9, LLC

  

File No. 893213800032

Filed: 6/23/2016

Lapse Date: 6/23/2021

   All funds, including all interest earned thereon held in that certain
“Controlled Account” described in that certain pledge and control agreement
dated June 23, 2016, all books and records relating to the controlled account,
the proceeds and products, whether tangible or intangible, of any of the
foregoing including proceeds of insurance covering any and all of the
collateral, and any and all accounts, debtor’s books, money, deposit accounts or
other tangible or intangible property resulting from the sale, exchange,
collections or other disposition of any of the foregoing. Viracon, Inc.   

CCM Community Development LIX LLC

And

CCM Community Development LXIII LLC

And

Wells Fargo Community Development Enterprise

Round 12 Subsidiary 9, LLC

 

  

File No. 893213800044

Filed: 6/23/2016

Lapse Date: 6/23/2021

   The assets of the debtor used at or in connection with real property commonly
known as 300, 500, and 800 Park Drive, Owatonna, MN Viracon, Inc.   

CCM Community Development LIX LLC

And

CCM Community Development LXIII LLC

And

Wells Fargo Community Development Enterprise

Round 12 Subsidiary 9, LLC

 

  

File No. A000408296

Filed: 6/29/2016

Lapse Date: 6/29/2021

   The assets used at or in connection with that certain real estate commonly
known as 300, 500, and 800 Park Drive, Owatonna, MN



--------------------------------------------------------------------------------

Debtor    Secured Party    Filing Information    Collateral

Viracon Georgia, Inc.

Viracon, Inc.

   GE Capital Commercial Inc.   

File No. 201123582741

Filed: 3/23/2011

Lapse Date: 3/23/2021

 

Amendment

File No. 20143806495

Filed: 9/29/2014

 

Amendment

File No. 864607300925

Filed: 1/4/2016

 

Amendment

File No. 864607300937

Filed: 1/4/2016

 

Amendment

File No. 864607300949

Filed: 1/4/2016

 

Continuation Amendment

File No. 864607300951

Filed: 1/4/2016

 

Amendment

File No. 864607300963

Filed: 1/4/2016

 

   Leased equipment



--------------------------------------------------------------------------------

Schedule 8.3

Indebtedness

 

Documentation         Obligor    Type of
Credit    Transaction    Balance at 8/27/16
from 10Q   Loan Agreement Between Development Authority of Bullock County and
Apogee Enterprises, Inc., Dated 1-Jun-99    *    Apogee Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by Bulloch County,
Georgia      $5,400,000.00    Loan Agreement Between City of Faribault,
Minnesota and Apogee Enterprises, Inc., Dated July 1, 2001    *    Apogee
Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by City of Faribault,
Minnesota      $1,000,000.00    Loan Agreement between The Illinois Development
Finance Authority and Apogee Enterprises, Inc., Dated August 1, 2001    *   
Apogee Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by Illinois
Development Finance Authority      $1,000,000.00    Loan Agreement Between City
of Wausau, Wisconsin and Apogee Enterprises, Inc. Dated March 1, 2002    *   
Apogee Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by City of Wausau,
Wisconsin      $1,000,000.00    Loan Agreement Between City of St. George, Utah
and Apogee Enterprises, Inc. Dated April 6, 2010    *    Apogee Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by City of St.
George, Utah      $2,000,000.00    Loan Agreement Between City of Troy, Michigan
and Apogee Enterprises, Inc. Dated April 18, 2012    *    Apogee Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by City of Troy,
Michigan      $10,000,000.00   



--------------------------------------------------------------------------------

Schedule 8.8

Transactions with Affiliates

None.



--------------------------------------------------------------------------------

EXHIBIT A-1

REVOLVING CREDIT NOTE

 

$                

   November 2, 2016

FOR VALUE RECEIVED, the undersigned, Apogee Enterprises, Inc., a Minnesota
corporation (the “Borrower”), promises to pay to the order of
                     (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of                     
DOLLARS ($                ) or, if less, the unpaid principal amount of all
Revolving Credit Loans made by the Lender from time to time pursuant to that
certain Second Amended and Restated Credit Agreement, dated as of November 2,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
the Lenders who are or may become a party thereto, as Lenders, and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to repayment and mandatory repayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in Section
4.1 of the Credit Agreement. All payments of principal and interest on this
Revolving Credit Note shall be payable in lawful currency of the United States
in immediately available funds to the account designated in the Credit
Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.

 

APOGEE ENTERPRISES, INC.

By:                                                                         

 

Name:                                                            

 

Title:                                                              



--------------------------------------------------------------------------------

EXHIBIT A-2

SWINGLINE NOTE

 

$                

   November 2, 2016

FOR VALUE RECEIVED, the undersigned, Apogee Enterprises, Inc., a Minnesota
corporation (the “Borrower”), promises to pay to the order of Wells Fargo Bank,
National Association (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of                 
DOLLARS ($                ) or, if less, the principal amount of all Swingline
Loans made by the Lender from time to time pursuant to that certain Second
Amended and Restated Credit Agreement, dated as of November 2, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the Lenders who are or
may become a party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to repayment and mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. Swingline Loans refunded as Revolving Credit Loans in
accordance with Section 2.2(b) of the Credit Agreement shall be payable by the
Borrower as Revolving Credit Loans pursuant to the Revolving Credit Notes, and
shall not be payable under this Swingline Note as Swingline Loans. All payments
of principal and interest on this Swingline Note shall be payable in lawful
currency of the United States in immediately available funds to the account
designated in the Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

APOGEE ENTERPRISES, INC.

By:                                                                         

 

Name:                                                            

 

Title:                                                              

 

2



--------------------------------------------------------------------------------

EXHIBIT A-3

TERM LOAN NOTE

 

$                

                       , 20    

FOR VALUE RECEIVED, the undersigned, Apogee Enterprises, Inc., a Minnesota
corporation (the “Borrower”), promises to pay to the order of
                     (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of                     
DOLLARS ($                ) or, if less, the unpaid principal amount of all Term
Loans made by the Lender from time to time pursuant to that certain Second
Amended and Restated Credit Agreement, dated as of November 2, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the Lenders who are or
may become a party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Term Loan Note from time to time outstanding
is subject to repayment and mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. All payments of principal and interest on this Term Loan Note
shall be payable in lawful currency of the United States in immediately
available funds to the account designated in the Credit Agreement.

This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note as of the
day and year first above written.

 

APOGEE ENTERPRISES, INC.

By:                                                                         

 

Name:                                                            

 

Title:                                                              

 

2



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF BORROWING

Dated as of:                    

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Second Amended and Restated Credit Agreement dated as of November 2, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Apogee Enterprises,
Inc., a Minnesota corporation (the “Borrower”), the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.

1.        The Borrower hereby requests that the Lenders make a [Revolving Credit
Loan] [Swingline Loan] to the Borrower in the aggregate principal amount of
$___________. (Complete with an amount in accordance with Section 2.3 of the
Credit Agreement.)

2.        The Borrower hereby requests that such Loan be made on the following
Business Day:                     . (Complete with a Business Day in accordance
with Section 2.3 of the Credit Agreement).

3.        The Borrower hereby requests that such Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

Component

of Loan

   Interest Rate   

Interest Period

(LIBOR

Rate only)

  

Termination Date for
Interest Period

(if applicable)



--------------------------------------------------------------------------------

    

[Base Rate or LIBOR

Rate]1

         

4.        The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the Loan requested herein) does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.

5.        All of the conditions applicable to the Loan requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.

6.        Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

 

1 

Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans or
(ii) the Base Rate for Swingline Loans.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

Apogee Enterprises, Inc.

By:                                                                         

 

Name:                                                            

 

Title:                                                              



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Second Amended and Restated Credit Agreement dated as of November
2, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Apogee
Enterprises, Inc., a Minnesota corporation (the “Borrower”), the lenders who are
or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.

1.        The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

 

 

 

   

ABA Routing Number:                         

   

Account Number:                                  

 

2.        This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.

3.        Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

Apogee Enterprises, Inc.

By:                                                                         

 

Name:                                                            

 

Title:                                                              



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.4(c) of the Amended and Restated Credit Agreement dated as of November 2, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Apogee Enterprises,
Inc., a Minnesota corporation (the “Borrower”), the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.

1.        The Borrower hereby provides notice to the Administrative Agent that
it shall prepay the following [Base Rate Loans] and/or [LIBOR Rate Loans] in the
following amount:                             . (Complete with an amount in
accordance with Section 2.4 of the Credit Agreement.)

2.        The Loan to be prepaid is a [check each applicable box]

☐        Swingline Loan

☐        Revolving Credit Loan

☐        Term Loan

3.        The Borrower shall prepay the above-referenced Loans on the following
Business Day:                             . (Complete with a date no earlier
than (i) the same Business Day as of the date of this Notice of Prepayment with
respect to any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days
subsequent to date of this Notice of Prepayment with respect to any LIBOR Rate
Loan.)

4.        Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

Apogee Enterprises, Inc.

By:                                                                
               

 

Name:                                                                     

 

Title:                                                                       



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                             

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Second Amended and Restated Credit
Agreement dated as of November 2, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Apogee Enterprises, Inc., a Minnesota corporation (the
“Borrower”), the lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.

1.        The Loan to which this Notice relates is a [Revolving Credit] [Term]
Loan.

2.        This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  0.

Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is
$                            .

 

  (b)

The principal amount of such Loan to be converted is
$                            .

 

  (c)

The requested effective date of the conversion of such Loan is
                            . (complete with a Business day)

 

  (d)

The requested Interest Period applicable to the converted Loan is
                            .



--------------------------------------------------------------------------------

  0

Converting a portion of LIBOR Rate Loan into a Base Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is
$                            .

 

  (b)

The last day of the current Interest Period for such Loan is
                            .

 

  (c)

The principal amount of such Loan to be converted is
$                            .

 

  (d)

The requested effective date of the conversion of such Loan is
                            . (complete with a Business day)

 

  0

Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is
$                            .

 

  (b)

The last day of the current Interest Period for such Loan is
                            .

 

  (c)

The principal amount of such Loan to be continued is
$                            .

 

  (d)

The requested effective date of the continuation of such Loan is
                            . (complete with a Business day)

 

  (e)

The requested Interest Period applicable to the continued Loan is
                            .

3.          The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.

4.          All of the conditions applicable to the conversion or continuation
of the Loan requested herein as set forth in the Credit Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such conversion or continuation.

5.          Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

Apogee Enterprises, Inc.

By:                                                                         

 

Name:                                                            

 

Title:                                                              

 

3



--------------------------------------------------------------------------------

EXHIBIT F

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of Apogee Enterprises, Inc., a corporation organized
under the laws of Minnesota (the “Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:

1.        This certificate is delivered to you pursuant to Section 7.1 of the
Second Amended and Restated Credit Agreement dated as of November 2, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the lenders
who are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

2.        I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of                              and for the
                             period[s] then ended and such statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations and
cash flows for the period[s] indicated.

3.        I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the
Borrower and its Subsidiaries during the accounting period covered by the
financial statements referred to in Paragraph 2 above. Such review has not
disclosed the existence during or at the end of such accounting period of any
condition or event that constitutes a Default or an Event of Default, nor do I
have any knowledge of the existence of any such condition or event as at the
date of this certificate [except, if such condition or event existed or exists,
describe the nature and period of existence thereof and what action the Borrower
has taken, is taking and proposes to take with respect thereto].

4.        The Applicable Margin, the Commitment Fee Rate and calculations
determining such figures are set forth on the attached Schedule 1, the Borrower
and its Subsidiaries are in compliance with the financial covenants contained in
Article VIII of the Credit Agreement as shown on such Schedule 1 and the
Borrower and its Subsidiaries are in compliance with the other covenants and
restrictions contained in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

Apogee Enterprises, Inc.

By:                                                                         

      Name:                                                             

      Title:                                                               

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

 

1.       

Maximum Leverage Ratio (Section 8.11(a))

     

The ratio of:

      (i)    Funded Debt       *   

 

All consolidated Funded Debt (as defined in the Credit Agreement) of Borrower
and its Subsidiaries

   $       Excluding: any cash held to secure Indebtedness in respect of any
letter of credit set forth on Schedule 8.3 or incurred pursuant to Section
8.3(g), to the extent such letter of credit supports industrial revenue bond
obligations owing by the Borrower or any of its Domestic Subsidiaries    $      
   $                    

 

        

 

  

to

        

(ii)

  

EBITDA

  



--------------------------------------------------------------------------------

   *    Consolidated net income of the Borrower before subtracting Consolidated
income taxes, Interest Expense, depreciation, and amortization for the four most
recent fiscal quarters.    $       Excluding:      

*

   Income, expenses and charges relating to discontinued operations (whether
resulting in a net positive or a net negative)    $   

*

   Extraordinary non-cash charges, to the extent such charges are less than
$15,000,000 in any 12-month period and are less than $30,000,000 in the
aggregate between the Original Closing Date and the Maturity Date    $      
Subtracting or adding, as the case may be:      

*

   The EBITDA attributable to any acquired or divested business on a pro forma
basis    $       Total EBITDA    $         

 

      Equals      

(iii)

   Leverage Ratio on the Period-End Date            

 

  

Maximum Permitted Leverage Ratio

   3.25   

COMPLIANCE STATUS

   [OK][Default]

 

2



--------------------------------------------------------------------------------

  

PRICING LEVEL

     

 

2.   

Interest Coverage Ratio (Section 8.11(b))

     

The ratio of

        

 

  

(i) EBITDA (as determined above)

   $   

to

     

(ii) interest expense

   $   

(iii)         Interest Coverage ratio on the period-end date

     

Minimum Permitted Interest Coverage Ratio

   3.00      

 

  

COMPLIANCE STATUS

   [OK][Default]

 

 

3



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]2 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees]3 hereunder are several and not joint.]4 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the] [each] each Assignee.
The Standard Terms and Conditions set forth in Annex 1 (the “Standard Terms and
Conditions”) attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignees hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

 

 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

1



--------------------------------------------------------------------------------

1.

  

Assignor:

  

[INSERT NAME OF ASSIGNOR]

2.

  

Assignee(s):

  

See Schedules attached hereto

3.

  

Borrower:

  

Apogee Enterprises, Inc.

4.

  

Administrative Agent:    

  

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

5.

  

Credit Agreement:

  

The Second Amended and Restated Credit Agreement dated as of November 2, 2016
among Apogee Enterprises, Inc., as Borrower, the Lenders parties thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent (as
amended, restated, amended and restated, supplemented or otherwise modified)

6.

  

Assigned Interest:

  

See Schedules attached hereto

[7.    

  

Trade Date:

  

                             ]5

[Remainder of Page Intentionally Left Blank]

 

 

 

 

5 To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:                          , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                                                         

     Title:

ASSIGNEES

See Schedules attached hereto

 

3



--------------------------------------------------------------------------------

[Consented to and]6 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent By                                      
                                 Title: [Consented to:]7 APOGEE ENTERPRISES,
INC. By                                                                     
  Title:

 

 

 

 

 

 

 

6  To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement. May also use a Master Consent.

7  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. May also use a Master Consent.

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

Assigned Interests:

 

Facility

Assigned

  

Aggregate

Amount of Commitment/

 

Loans for all Lenders8

 

  

Amount of Commitment/

 

Loans Assigned9

  

Percentage Assigned of Commitment/

 

Loans10

   CUSIP Number Revolving Credit Facility    $    $    %     

Term Loan Facility

 

   $    $    %          

$

 

   $    %     

 

 

[NAME OF ASSIGNEE]11 [and is an Affiliate/Approved Fund of [identify Lender]12]

By:                                                         

  Title:

 

 

 

 

 

 

8   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

9   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

10   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11   Add additional signature blocks, as needed.

12   Select as applicable.

 

5



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.        Representations and Warranties.

1.1        Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.        Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.9(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 11.9(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, (vii)
if it is not already a Lender under the Credit Agreement, attached to the
Assignment and Assumption is an Administrative Questionnaire in the form
required under the Credit Agreement and (viii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by



--------------------------------------------------------------------------------

the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the] [any] the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.        Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3.        General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic image scan transmission (e.g., “pdf” or “tif”
via email) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New
York (including Section 5-1401 and Section 5-1402 of the General Obligations Law
of the State of New York), without reference to any other conflicts or choice of
law principles thereof.



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 2, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Apogee Enterprises, Inc., each
lender from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8 BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

By:                                                                     

      Name:

      Title:

Date:                          , 20[  ]



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 2, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Apogee Enterprises, Inc., each lender from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8 BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

By:                                                                     

      Name:

      Title:

Date:                      , 20[  ]



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 2, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Apogee Enterprises, Inc., each
lender from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8
BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8 BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:                                                                     

      Name:

      Title:

Date:                      , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 2, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Apogee Enterprises, Inc., each
lender from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8 BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8 BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:                                                                     

      Name:

      Title:

Date:                      , 20[ ]